 



Exhibit 10.2
EXECUTION COPY
REVOLVING
CREDIT AGREEMENT
Dated as of June 13, 2007
among
AVERY DENNISON CORPORATION,
as Borrower,
JPMorgan Chase Bank, N.A.,
as Administrative Agent
and
The Other Banks Party Hereto
 
J.P. Morgan Securities Inc.,
Sole Lead Arranger and Bookrunner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

 

                      Page ARTICLE 1
        Definitions And Accounting Terms
       
 
           
Section 1.01.
  Defined Terms     1  
Section 1.02.
  Use of Defined Terms     14  
Section 1.03.
  Accounting Terms     14  
Section 1.04.
  Exhibits and Schedules     14  
Section 1.05.
  Pricing Levels     14  
 
            ARTICLE 2
        Loans
       
 
           
Section 2.01.
  Loans     15  
Section 2.02.
  Loan Accounts     15  
Section 2.03.
  Procedure for Borrowing     16  
Section 2.04.
  Conversion and Continuation Elections     16  
Section 2.05.
  Optional Reduction or Termination of Commitments     18  
Section 2.06.
  Interest     18  
Section 2.07.
  Repayment and Prepayments of Principal     19  
Section 2.08.
  Fees     19  
Section 2.09.
  Payments by Borrower     20  
Section 2.10.
  Payments by the Banks to the Administrative Agent     20  
 
            ARTICLE 3
        Payments, Costs
       
 
           
Section 3.01.
  Eurodollar     21  
Section 3.02.
  Special Eurodollar Circumstances     22  
Section 3.03.
  Eurodollar Indemnification     23  
Section 3.04.
  Computation of Interest and Fees     23  
Section 3.05.
  Holidays     23  
Section 3.06.
  Payment Free of Taxes     23  
Section 3.07.
  Funding Sources     23  
Section 3.08.
  Failure to Charge Not Subsequent Waiver     24  
Section 3.09.
  Other Costs     24  
Section 3.10.
  Survivability     25  

i



--------------------------------------------------------------------------------



 



                      Page ARTICLE 4
        Conditions
       
 
           
Section 4.01.
  Effective Date     25  
Section 4.02.
  Any Borrowing, Conversion or Continuation     26  
 
            ARTICLE 5
        Representations And Warranties
       
 
           
Section 5.01.
  Existence and Qualification; Power; Compliance with Law     26  
Section 5.02.
  Authority Compliance with Other Instruments and Government Regulations     27
 
Section 5.03.
  No Governmental Approvals Required     27  
Section 5.04.
  Subsidiaries     27  
Section 5.05.
  Financial Statements     28  
Section 5.06.
  No Material Adverse Change or Other Liabilities     28  
Section 5.07.
  Title to Assets     29  
Section 5.08.
  Regulated Industries     29  
Section 5.09.
  Litigation     29  
Section 5.10.
  Binding Obligations     29  
Section 5.11.
  No Default     29  
Section 5.12.
  ERISA     30  
Section 5.13.
  Regulation U     30  
Section 5.14.
  Tax Liability     30  
Section 5.15.
  Copyrights, Patents, Trademarks and Licenses, Etc     30  
Section 5.16.
  Environmental Matters     31  
Section 5.17.
  Insurance     31  
Section 5.18.
  Disclosure     31  
 
            ARTICLE 6
        Affirmative Covenants
       
 
           
Section 6.01.
  Financial and Business Information     31  
Section 6.02.
  Certificates, Other Information     32  
Section 6.03.
  Notices     32  
Section 6.04.
  Payment of Taxes and Other Potential Liens     33  
Section 6.05.
  Preservation of Existence     34  
Section 6.06.
  Maintenance of Properties     34  
Section 6.07.
  Maintenance of Insurance     34  
Section 6.08.
  Compliance With Laws     34  
Section 6.09.
  Inspection Rights     35  
Section 6.10.
  Keeping of Records and Books of Account     35  
Section 6.11.
  ERISA Compliance     35  
Section 6.12.
  Environmental Laws     35  
Section 6.13.
  Use of Proceeds     35  

ii



--------------------------------------------------------------------------------



 



                      Page ARTICLE 7
        Negative Covenants
       
 
           
Section 7.01.
  Type of Business     36  
Section 7.02.
  Liens     36  
Section 7.03.
  Investments     36  
Section 7.04.
  Contingent Obligations     37  
Section 7.05.
  Subordinated Debt     37  
Section 7.06.
  Sale of Assets or Merger     37  
Section 7.07.
  Financial Covenants     37  
Section 7.08.
  Use of Proceeds     37  
 
            ARTICLE 8
        Events of Default And Remedies Upon Events of Default
         
Section 8.01.
  Events of Default     38  
Section 8.02.
  Remedies Upon Event of Default     39  
 
            ARTICLE 9
        The Administrative Agent
         
Section 9.01.
  Appointment and Authorization     40  
Section 9.02.
  Delegation of Duties     41  
Section 9.03.
  Administrative Agent and Affiliates     41  
Section 9.04.
  Banks’ Credit Decisions     41  
Section 9.05.
  Action by Administrative Agent     42  
Section 9.06.
  Liability of Administrative Agent     43  
Section 9.07.
  Indemnification     44  
Section 9.08.
  Successor Administrative Agent     45  
Section 9.09.
  Withholding Tax     45  
 
            ARTICLE 10
        Miscellaneous
         
Section 10.01.
  Cumulative Remedies; No Waiver     46  
Section 10.02.
  Amendments; Consents     46  
Section 10.03.
  Costs, Expenses and Taxes     47  
Section 10.04.
  Banks’ Relationship     48  
Section 10.05.
  Survival of Representations and Warranties     48  
Section 10.06.
  Notices     48  
Section 10.07.
  Execution in Counterparts     49  
Section 10.08.
  Successors and Assigns     50  
Section 10.09.
  Right of Setoff; Sharing of Excess Payment     53  
Section 10.10.
  Indemnification by Borrower     53  
Section 10.11.
  Nonliability of Banks     54  

iii



--------------------------------------------------------------------------------



 



                      Page
Section 10.12.
  Confidentiality     54  
Section 10.13.
  Investment Intent     55  
Section 10.14.
  Further Assurances     55  
Section 10.15.
  Integration     55  
Section 10.16.
  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial     55  
Section 10.17.
  Severability of Provisions     55  
Section 10.18.
  Headings     56  
Section 10.19.
  Time of the Essence     56  
Section 10.20.
  USA PATRIOT Act Notice     56  

      Exhibits      
Exhibit A
  - Notice of Borrowing
Exhibit B
  - Notice of Conversion/Continuation
Exhibit C
  - Compliance Certificate
Exhibit D
  - Assignment and Assumption

iv



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     THIS REVOLVING CREDIT AGREEMENT is dated as of June 13, 2007 and is entered
into by and among AVERY DENNISON CORPORATION, a Delaware corporation (the
“Borrower”), the undersigned banks and other financial institutions (together
with each bank and financial institution which becomes a Bank hereunder pursuant
to Section 10.08, collectively the “Banks”) party hereto JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
RECITAL
     Borrower and the Banks desire to enter into this Agreement on the terms and
conditions set forth herein.
ARTICLE 1
Definitions And Accounting Terms
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth respectively after each:
     “Acquisition” means any transaction, or any series of related transactions,
consummated after the Effective Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any going business or all or
substantially all of the assets of any firm, corporation, or division thereof,
whether through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of a
corporation which have ordinary voting power for the election of directors or
(c) acquires control of at least a majority ownership interest in any
partnership or joint venture.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and any successor agent arising
under Section 9.08.
     “Administrative Agent’s Payment Office” means the address for payments set
forth on Schedule 10.06 or such other address as the Administrative Agent may
from time to time specify.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative

 



--------------------------------------------------------------------------------



 



meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event, any Person which owns directly or indirectly 50% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 50% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
     “Agent-Related Persons” means JPMorgan Chase Bank, N. A. and any successor
agent arising under Section 9.08 together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
     “Aggregate Amounts Due” has the meaning specified in Section 10.09(b).
     “Agreement” means this Revolving Credit Agreement, either as originally
executed or as it may from time to time be supplemented, modified, or amended.
     “Alpha Acquisition Corp.” means Alpha Acquisition Corp., a New York
corporation and a wholly-owned subsidiary of the Borrower.
     “Applicable Margin” means, for any date of determination, for the
designated Rating Level, Utilization Ratio applicable to such date of
determination and Type of Loan, the following interest rates per annum:

                      Applicable Margin when   Applicable Margin when    
Utilization Ratio is equal   Utilization Ratio is greater     to or less than
0.50:1.00   than 0.50:1.00     TYPE OF LOAN            TYPE OF LOAN             
  Base Rate   Eurodollar   Base Rate   Eurodollar     Loan   Rate Loan   Loan  
Rate Loan
Rating Level I
  0%   0.205%   .050%   0.255%
Rating Level II
  0%   0.295%   .050%   0.345%
Rating Level III
  0%   0.375%   .050%   0.425%

     For purposes of this definition, “Utilization Ratio” means, as of any date
of determination, the ratio of (1) the aggregate outstanding principal amount of
all Loans as of such date to (2) the Commitments in effect as of such date
(whether used or unused) of all Banks. The Applicable Margin shall be adjusted
daily to reflect changes in the Utilization Ratio and the Rating Level
applicable to Borrower; provided, however, in the event of a change in
Borrower’s Rating Level, the Applicable Margin with respect to outstanding
Eurodollar Rate Loans

2



--------------------------------------------------------------------------------



 



will continue to be in effect until the end of the then existing Interest
Period. The then existing Applicable Margins shall thereupon be effective as to
any new or continued Eurodollar Rate Loans.
     “Approved Fund” has the meaning specified in Section 10.08(g).
     “Asset Sale” means the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Borrower or any of its
Subsidiaries to any person other than Borrower or any such Subsidiary of (a) any
equity interests of any of such Subsidiaries (other than directors’ qualifying
shares and shares required by applicable law to be held by foreign nationals
(but only to the extent of such legal requirement)) or (b) any other assets of
Borrower or any of its Subsidiaries (other than (i) assets disposed of in the
ordinary course of business, (ii) dispositions between or among Borrower and its
Subsidiaries and (iii) any sale, transfer or other disposition or series of
related sales, transfers or other dispositions having a value not in excess of
$25,000,000 in the aggregate in any calendar year).
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (i) Prime Rate for such day plus the Applicable Margin or (ii) the sum
of the Federal Funds Rate for such day plus 0.50% plus the Applicable Margin.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.
     “Borrowing” means any of the groups of Loans made at any one time by the
Banks. Each Borrowing shall be made up of Loans made simultaneously by the
Banks. Each Loan made by each Bank shall be equal to that Bank’s pro-rata share,
according to its Commitment, of the applicable Borrowing.
     “Borrowing Date” means any date on which a Borrowing occurs under
Section 2.03.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank market.
     “Cash Equivalents” means, when used in connection with any Person, the
Person’s Investments in:

3



--------------------------------------------------------------------------------



 



     (a) Government Securities due within one year after the date of the making
of the Investment;
     (b) certificates of deposit issued by, bank deposits in, bankers’
acceptances of, and repurchase agreements covering Government Securities
executed by, any Bank or any bank doing business in and incorporated under the
laws of the United States of America or any state thereof, or Canada and having
on the date of such Investment combined capital, surplus, and undivided profits
of at least $500,000,000 in each case due within one year after the date of the
making of the Investment; and
     (c) readily marketable commercial paper of corporations doing business in
and incorporated under the laws of the United States of America or any state
thereof, Canada or any province thereof given on the date of such Investment the
highest credit rating by NCO/Moody’s Commercial Paper Division of Moody’s or
S&P, in each case due within six months after the date of the making of the
Investment.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means, as to each Bank, the amount set forth opposite that
Bank’s name on Schedule 2.01 hereto, as such amount may be reduced under
Section 2.05.
     “Compliance Certificate” means a certificate in the form of Exhibit C
signed by a Designated Officer.
     “Consolidated Debt” means, at any date, the Debt of Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.
     “Consolidated Earnings Before Interest and Taxes” means, as of any date of
determination, the earnings of Borrower and the Consolidated Subsidiaries for
the twelve month fiscal period then ended before deducting interest expense and
taxes on or measured by income charged against earnings for that period, all
determined and consolidated in conformity with generally accepted accounting
principles consistently applied.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus, to the extent deducted in the determination of such
Consolidated Net Income, (a) Consolidated Interest for such period, (b) the
provision for income taxes for such period, and (c) depreciation and
amortization expense for such period.

4



--------------------------------------------------------------------------------



 



     “Consolidated Interest” means, as of any date of determination, the
interest expense of Borrower and the Consolidated Subsidiaries for the twelve
month fiscal period then ended, determined and consolidated in conformity with
generally accepted accounting principles consistently applied.
     “Consolidated Net Income” means, for any fiscal year, the consolidated net
income of Borrower and the Consolidated Subsidiaries for that period, determined
and consolidated in conformity with generally accepted accounting principles
consistently applied.
     “Consolidated Net Worth” means, as of any date of determination, the
consolidated net worth of Borrower and the Consolidated Subsidiaries, determined
in accordance with generally accepted accounting principles consistently
applied, plus Subordinated Debt in an amount up to but not exceeding 20% of the
consolidated net worth of Borrower and the Consolidated Subsidiaries (minus any
Subordinated Debt carried in the treasury of Borrower or any Subsidiary).
     “Consolidated Subsidiary” means any Subsidiary of Borrower whose financial
statements are consolidated with the financial statements of Borrower in
conformity with generally accepted accounting principles consistently applied.
     “Consolidated Total Liabilities” means, as of any date of determination,
all liabilities of Borrower and the Consolidated Subsidiaries that in conformity
with generally accepted accounting principles consistently applied should be
reflected in the liability side of a consolidated balance sheet of Borrower and
the Consolidated Subsidiaries as of such date of determination.
     “Consolidated Total Tangible Assets” means, as of any date of
determination, all assets of Borrower and the Consolidated Subsidiaries that in
conformity with generally accepted accounting principles consistently applied
should be reflected in the asset side of a consolidated balance sheet of
Borrower and the Consolidated Subsidiaries as of such date of determination,
excluding any Intangible Assets.
     “Contingent Obligation” means any guarantee of any obligation of another
Person, or any agreement to become directly or indirectly responsible for an
obligation of another Person, (including, without limitation, any agreement to
maintain the net worth or liquidity of another Person or to purchase any
obligation, goods or services of another Person, or otherwise to provide credit
assurances to the holder of an obligation of another Person), or any agreement
in the nature of a guarantee or having the effect of creating responsibility for
the obligation of another Person, except the guarantee or agreement in the
nature of a guarantee by Borrower or a Consolidated Subsidiary of the
obligations of a Consolidated Subsidiary.

5



--------------------------------------------------------------------------------



 



     “Conversion/Continuation Date” means any date on which a conversion or
continuation occurs under Section 2.04.
     “Debt” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable and deferred employee
compensation obligations arising in the ordinary course of business, (d) all
obligations of such Person as lessee which are capitalized in accordance with
generally accepted accounting principles, (e) all unpaid reimbursement
obligations of such Person in respect of letters of credit or similar
instruments but only to the extent that either (i) the issuer has honored a
drawing thereunder or (ii) payment of such obligation is otherwise due under the
terms thereof, (f) all Debt secured by a Lien on real property which is
otherwise an obligation of such Person, and (g) all Debt of others in excess of
$1,000,000 guaranteed by such Person.
     “Default” means any event that, with the giving of notice or passage of
time or both, would be an Event of Default.
     “Designated Officer” means (i) the chief executive officer, (ii) chief
financial officer, vice president and treasurer or (iv) vice president and
controller of Borrower.
     “Dollars” (or “$”) means the national currency of the United States of
America denominated in dollars.
     “Domestic Subsidiary” means any Subsidiary whose principal place of
business is located in the United States of America.
     “Effective Date” means the time and Business Day on which the consummation
of all of the transactions contemplated in Section 4.01 occurs.
     “Eligible Assignee” has the meaning specified in Section 10.08(g).
     “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
     “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

6



--------------------------------------------------------------------------------



 



     “ERISA” means, at any date, the Employee Retirement Income Security Act of
1974 and the regulations thereunder.
     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day, whether or not applicable to any
Bank, under regulations issued from time to time by the Board of Governors of
the Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurodollar Rate for each outstanding Eurodollar Rate Loan
shall be adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage.
     “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

         
 
  Eurodollar Rate =   Eurodollar Base Rate
 
       
 
       
 
      1.00 - Eurocurrency Reserve Percentage

Where,
“Eurodollar Base Rate” means, for such Interest Period:
     (i) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on Telerate Successor Page 3750, as
published by Reuters (or a successor servicer) that displays an average British
Bankers Association LIBOR Rate for deposits in Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) on the Quotation
Date.
     (ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association LIBOR Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time) on
the Quotation Date, or

7



--------------------------------------------------------------------------------



 



     (iii) in the event the rates referenced in the preceding subsections
(i) and (ii) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the next 1/100th
of 1%) at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by JPMCB and with a term equivalent
to such Interest Period would be offered by JPMCB to major banks in the London
interbank market for such currency at their request at approximately 11:00 a.m.
(London time) on the Quotation Date.
     “Eurodollar Rate Loan” means a Loan that bears interest based on the
Eurodollar Rate.
     “Events of Default” has the meaning set forth for that term in
Section 8.01.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to JPMCB on such day on such transactions
as determined by the Administrative Agent.
     “Foreign Bank” has the meaning specified in Section 10.08(e).
     “Fund” has the meaning specified in Section 10.08(g).
     “Government Securities” means readily marketable direct obligations of the
United States of America or obligations fully guaranteed by the United States of
America.
     “Governmental Agency” means (a) any federal, state, county or municipal
government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or (c) any court, administrative tribunal, or
public utility, in each case whether of the United States of America or any
other nation or supranational entity.
     “Intangible Assets” means assets having no physical existence and that, in
conformity with generally accepted accounting principles consistently applied,
should be classified as intangible assets, including without limitation such
intangible assets as patents, trademarks, copyrights, franchises, licenses and
goodwill.

8



--------------------------------------------------------------------------------



 



     “Interest Coverage Ratio” means, at any date, the ratio of Consolidated
Earnings Before Interest and Taxes to Consolidated Interest for the period of
four consecutive fiscal quarters most recently ended on or prior to such date.
     “Interest Period” means, as to any Eurodollar Rate Loan, the period
commencing on the Borrowing Date of such Loan or on the Conversion/Continuation
Date on which the Loan is convened into or continued as a Eurodollar Rate Loan,
and ending on the date one, two, three or six months thereafter as selected by
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation;
provided that:
     (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless, in the case of a Eurodollar Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period for any Loan shall extend beyond the Maturity Date.
     “Investment” means, when used in connection with any Person, any investment
by the Person, whether by means of purchase or other acquisition of stock or
other securities or by means of loan, advance, capital contribution, guarantee,
or other debt or equity participation or interest in any other Person.
     “JPMCB” means JPMorgan Chase Bank, N.A., a national banking association,
and its successors.
     “Laws” means, collectively, all federal, state and local laws, statutes,
codes, ordinances, rules and regulations, including published opinions of the
court of last resort in the applicable jurisdiction, and shall include, without
limitation, all of the foregoing relating to environmental matters.
     “Lending Office” means, as to any Bank, the office or offices of such Bank
specified as its “Lending Office” or “Domestic Lending Office” or “Eurodollar
Lending Office”, as the case may be, in its Administrative Questionnaire, or
such other office or offices as such Bank may from time to time notify Borrower
and the Administrative Agent.

9



--------------------------------------------------------------------------------



 



     “Leverage Ratio” means, at any date, the ratio of Consolidated Debt at such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.
     “Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, and any financing
statement filed under the Uniform Commercial Code of any jurisdiction).
     “Loan” means each of the loans to be made to Borrower hereunder by each of
the Banks, and may be a Eurodollar Rate Loan or a Base Rate Loan (each a “Type”
of Loan).
     “Loan Documents” means this Agreement and all other documents delivered to
the Administrative Agent or any Bank in connection herewith.
     “Majority Banks” means, at any time, a Bank or Banks holding more than 50%
of the aggregate principal amount of the Loans then outstanding (or if no Loans
are at the time outstanding, a Bank or Banks having more than 50% of the
aggregate Commitments).
     “Margin Stock” means “margin stock” as such term is defined in Regulation U
of the Board of Governors of the Federal Reserve System, or any successor
thereto.
     “Material Adverse Effect” means any change, effect, event, occurrence or
state of facts that is materially adverse to the combined business, financial
condition or results of operations of the Borrower, Paxar Corporation and their
respective subsidiaries, taken as a whole, other than any change, effect, event,
occurrence or state of facts relating to or resulting from (i) general economic
or geopolitical conditions or the securities, credit or financial markets in
general, (ii) changes affecting the industries in which Borrower or Paxar
Corporation operate generally, (iii) changes in law or applicable accounting
regulations or principles or interpretations thereof, (iv) any outbreak or
escalation of hostilities or war or any act of terrorism, (v) any
weather-related or other force majeure event, (vi) the announcement or the
existence of, or compliance with, the Merger Agreement or the announcement of
the Merger or any of the other transactions contemplated by the Merger
Agreement, (vii) changes in the market price or trading volume of the common
stock of Borrower or Paxar Corporation; provided that with respect to clauses
(i) through (v), such change, effect, event, occurrence or state of facts shall
not have a materially disproportionate impact on Borrower, Paxar Corporation and
their respective subsidiaries or the properties and/or facilities of Borrower,
Paxar Corporation and their respective subsidiaries, taken as a whole.

10



--------------------------------------------------------------------------------



 



     “Maturity Date” means the earlier to occur of: (a) June 11, 2008, or, if
such day is not a Business Day, the next preceding Business Day; and (b) the
date on which the Commitments terminate in accordance with the provisions of
this Agreement.
     “Merger” means the merger of Alpha Acquisition Corp. with and into Paxar
Corporation pursuant to the Merger Agreement.
     “Merger Agreement” means the Agreement and Plan of Merger by and among the
Borrower, Alpha Acquisition Corp., and Paxar Corporation, dated as of March 22,
2007, as amended from time to time.
     “Moody’s” means Moody’s Investors Service Inc.
     “Net Proceeds” means (a) with respect to any Asset Sale, the cash proceeds
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of (i) selling expenses
(including broker’s fees or commissions, legal fees, transfer and similar taxes
and Borrower’s good faith estimate of income taxes paid or payable in connection
with such sale), (ii) amounts provided as a reserve, in accordance with
generally accepted accounting principles, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds) and
(iii) the principal amount of any Debt which is secured by the asset sold in
such Asset Sale and which is required to be repaid with such proceeds (other
than any such Debt assumed by the purchaser of such asset); provided, however,
that, if the Borrower shall deliver a certificate of an authorized officer to
the Administrative Agent at the time of receipt thereof setting forth the
Borrower’s intent to reinvest such proceeds in productive assets of a kind then
used or usable in the business of the Borrower and the Subsidiaries within
60 days of receipt of such proceeds, such proceeds shall not constitute Net
Proceeds except to the extent not so used at the end of such 60-day period, at
which time such proceeds shall automatically be deemed to be Net Proceeds; and
(b) with respect to any issuance of debt or equity securities, the cash proceeds
thereof, net of all taxes and fees, discounts, commissions, costs and other
expenses incurred in connection therewith.
     “Notice of Borrowing” means a notice in substantially the form of
Exhibit A.
     “Notice of Conversion/Continuation” means a notice in substantially the
form of Exhibit B.

11



--------------------------------------------------------------------------------



 



     “Obligations” means all obligations of every nature of Borrower from time
to time owed to the Administrative Agent and the Banks under the Loan Documents.
     “Participant” has the meaning specified in Section 10.08(d).
     “Paxar Corporation” means Paxar Corporation, a New York corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in ERISA) which is subject to ERISA and which is from time to time
maintained by Borrower or any of its Subsidiaries.
     “Person” means any entity, whether an individual, trustee, corporation,
partnership, joint stock company, trust, unincorporated organization, union,
tribe, business association or firm, joint venture, Governmental Agency, or
otherwise.
     “Prepayment Event” means (i) any sale or issuance by Borrower or a
Subsidiary of its debt or equity securities pursuant to a private placement or
sale that is underwritten, managed, arranged, placed or initially purchased by
an investment bank, but excluding any such sale or issuance resulting from or
related to Borrower’s director and employee benefit plans including but not
limited to issuance of stock awards or stock resulting from the exercise of
stock options by, or as compensation to, employees, consultants or management of
the Borrower in the ordinary course of business, and (ii) any Asset Sale.
     “Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by JPMCB as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate will be
effective for purposes hereof from and including the date such change is
publicly announced as being effective.
     “Pro Rata Share” means, as to any Bank at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Bank’s Commitment divided by the combined Commitments of all Banks.
     “Quotation Date” means, for any Interest Period, the date two Business Days
prior to the commencement of such Interest Period.
     “Rating Level I” has the meaning assigned to that term in Section 1.05.
     “Rating Level II” has the meaning assigned to that term in Section 1.05.
     “Rating Level III” has the meaning assigned to that term in Section 1.05.
     “Reduction Amount” has the meaning specified in Section 2.07(c).

12



--------------------------------------------------------------------------------



 



     “Regulation D” or “Regulation U” mean, respectively, Regulation D or
Regulation U, as at any time amended, of the Board of Governors of the Federal
Reserve System or any other regulation in substance substituted therefor.
     “Regulatory Development” means any or all of the following: (i) any change
in the Laws, or any change in the interpretation thereof by any Governmental
Agency or other authority (whether or not having the force of law); (ii) any
change in the application of any existing Laws by any Governmental Agency or
other authority (whether or not having the force of law); and (iii) compliance
by any Bank with any request or directive (whether or not having the force of
law) of any monetary or fiscal agency or authority.
     “Restricted Margin Stock” means, as of any date of determination, all of
the Margin Stock owned by Borrower and its Subsidiaries to the extent that the
fair market value thereof is not more than 25% of the aggregate fair market
value of the assets of Borrower and its Subsidiaries, determined on a
consolidated basis.
     “Right of Others” means, as to any property in which a Person has an
interest, any legal or equitable claim or other interest (other than a Lien) in
or with respect to that properly held by any other Person, and any option or
right held by any other Person to acquire any such claim or other interest,
including a Lien.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Significant Subsidiary” means a Subsidiary of Borrower with assets in
excess of 3% of Consolidated Total Tangible Assets.
     “Subordinated Debt” means, as of any date of determination, the aggregate
principal amount then outstanding of indebtedness of Borrower that is
subordinated to the Obligations, on terms that (a) prohibit any payment on that
indebtedness (whether principal, premium, if any, interest, or otherwise) if:
(i) any event not waived hereunder has occurred and is continuing that is a
Default or an Event of Default, or (ii) the payment would cause the occurrence
of a Default or an Event of Default; and (b) require that, upon acceleration of
that indebtedness or upon dissolution, liquidation, or reorganization of
Borrower, the Obligations must be paid in full before any payment (whether of
principal, premium, if any, interest, or otherwise) maybe made on that
indebtedness.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership or joint venture whether now existing or hereafter organized or
acquired: (a) in the case of a corporation of which a majority of the securities
having ordinary voting power for the election of a majority of the board of
directors (other than securities having such power only by reason of the
happening of a contingency) are at the time owned by such Person and/or one or

13



--------------------------------------------------------------------------------



 



more Subsidiaries of such Person or (b) in the case of a partnership or joint
venture, in which such Person is a general partner or joint venturer or of which
a majority of the partnership or other ownership interests are at the time owned
by such Person and/or one or more of its Subsidiaries.
     “to the best knowledge of” means, when modifying a representation,
warranty, or other statement of any Person, that the fact or situation described
therein is known by the Person (or, in the case of a Person other than a natural
person, known by a responsible officer, director or partner of that Person)
making the representation, warranty, or other statement, or with the exercise of
reasonable due diligence under the circumstances (in accordance with the
standard of what a reasonable person in similar circumstances would have done)
should have been known by the Person (or, in the case of a Person other than a
natural person, should have been known by a responsible officer, director or
partner of that Person).
     “Type” has the meaning specified in the definition of “Loan.”
     “Unrestricted Margin Stock” means, as of any date of determination, all of
the Margin Stock owned by Borrower and its Subsidiaries that is not Restricted
Margin Stock.
     Section 1.02. Use of Defined Terms. Any defined term used in the plural
preceded by the definite article shall be taken to encompass all members of the
relevant class. Any defined term used in the singular preceded by “any” shall be
taken to indicate any number of the members of the relevant class.
     Section 1.03. Accounting Terms. All accounting terms not specifically
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, generally accepted accounting principles applied on a
consistent basis, except as otherwise specifically prescribed herein.
     Section 1.04. Exhibits and Schedules. All exhibits and schedules to this
Agreement, either as originally existing or as the same may from time to time be
supplemented, modified, or amended, are incorporated herein by reference.
     Section 1.05. Pricing Levels. For purposes of this Agreement, the following
terms have the following meanings, subject to the concluding paragraph of this
Section 1.05:
     “Rating Level I” means a period during which the long-term senior unsecured
debt rating of Borrower is equal to or better than (i) A- by S&P, or (ii) A3 by
Moody’s.

14



--------------------------------------------------------------------------------



 



     “Rating Level II” means a period (other than a Rating Level I) during which
the long-term senior unsecured debt rating of Borrower is equal to or better
than (i) BBB+ by S&P, or (ii) Baal by Moody’s.
     “Rating Level III” means any period which is not a Rating Level I or a
Rating Level II.
     The credit ratings to be used for purposes of this Section 1.05 are those
assigned to the long-term senior unsecured debt of Borrower without third-party
credit enhancement. Any rating assigned to any other debt of Borrower shall be
disregarded. The rating in effect at any date is that in effect at the close of
business on such date.
     If Borrower is split-rated and the ratings differential is one level, the
higher of the two ratings will apply (e.g., A-/Baal results in a Rating Level I
and BBB/Baal results in a Rating Level II). If Borrower is split-rated and the
ratings differential is more than one level, the rating one level below the
higher of the two ratings shall be used (e.g., A-/Baa2 results in a Rating Level
II). If, however, at any date Borrower’s long-term senior unsecured debt is not
rated by both S&P and Moody’s, then a Rating Level III shall apply; provided,
however, if a rating by either Moody’s or S&P is unavailable because Moody’s or
S&P has ceased to be in the business of providing ratings, or no longer provides
ratings of companies similar to the Borrower, the rating level of the remaining
rating agency shall apply.
ARTICLE 2
Loans
     Section 2.01. Loans. Subject to the terms and conditions hereof, at any
time and from time to time from the Effective Date through the Maturity Date,
each Bank severally agrees to make Loans to Borrower in such principal amounts
in Dollars as Borrower may request that do not, in the case of all Loans made by
such Bank, exceed in the aggregate outstanding at any one time that Bank’s
Commitment or, in the case of all Loans made by all Banks, exceed in the
aggregate all Banks’ combined Commitments. Within the limits of each Bank’s
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.01, prepay under Section 2.07(b) and reborrow under
this Section 2.01.
     Section 2.02. Loan Accounts. The Loans made by each Bank shall be evidenced
by one or more loan accounts or records maintained by such Bank in the ordinary
course of business. The loan accounts or records maintained by the
Administrative Agent and each Bank shall be conclusive absent manifest error of
the amount of the Loans made by the Banks to Borrower and the interest and

15



--------------------------------------------------------------------------------



 



payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Loans.
     Section 2.03. Procedure for Borrowing.
     (a) Each Borrowing shall be made upon Borrower’s irrevocable written notice
delivered to the Administrative Agent in the form of a Notice of Borrowing in
the form of Exhibit A hereto (which notice must be received by the
Administrative Agent (i) prior to noon (New York City time) three Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Rate Loans and
(ii) prior to noon (New York City time) on the Business Day of the requested
Borrowing Date, in the case of Base Rate Loans, specifying: (A) the amount of
the Borrowing, which shall be in an aggregate minimum amount of $5,000,000 or
any multiple of $1,000,000 in excess thereof in the case of Eurodollar Rate
Loans, and in an aggregate minimum amount of $1,000,000 or any multiple of
$100,000 in excess thereof in the case of Base Rate Loans; (B) the requested
Borrowing Date, which shall be a Business Day; (C) the Type of Loans comprising
the Borrowing; and (D) the duration of the Interest Period applicable to such
Loans included in such notice. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of Eurodollar Rate
Loans, such Interest Period shall be three months.
     (b) The Administrative Agent will promptly notify each Bank of its receipt
of any Notice of Borrowing and of the amount of such Bank’s Pro Rata Share of
that Borrowing.
     (c) Each Bank will make the amount of its Pro Rata Share of each Borrowing
available to the Administrative Agent for the account of Borrower at the
Administrative Agent’s Payment Office by 2:00 p.m. (New York City time) on the
Borrowing Date requested by Borrower in funds immediately available to the
Administrative Agent. The proceeds of all such Loans will then be made available
to Borrower by the Administrative Agent by wire transfer in accordance with
written instructions provided to the Administrative Agent by Borrower of like
funds as received by the Administrative Agent.
     (d) After giving effect to any Borrowing, unless the Administrative Agent
shall otherwise consent, there may not be more than eight different Interest
Periods in effect.
     Section 2.04. Conversion and Continuation Elections.
     (a) Borrower may, upon irrevocable written notice to the Administrative
Agent in the form of a Notice of Conversion/Continuation in the form of
Exhibit B hereto in accordance with Section 2.04(b): (i) elect, as of any
Business Day to

16



--------------------------------------------------------------------------------



 



convert any Base Rate Loans (or any part thereof in an amount not less than
$5,000,000, or that is in an integral multiple of $1,000,000 in excess thereof)
into Eurodollar Rate Loans; (ii) elect, as of the last day of the applicable
Interest Period to convert any Eurodollar Rate Loans (or any part thereof in an
amount not less than $1,000,000, or that is in an integral multiple of $100,000
in excess thereof) into Base Rate Loans; or (iii) elect, as of the last day of
the applicable Interest Period, to continue any Eurodollar Rate Loans having
Interest Periods expiring on such day (or any part thereof in an amount not less
than $5,000,000, or that is in an integral multiple of $1,000,000 in excess
thereof); provided, that if at any time the aggregate amount of Eurodollar Rate
Loans in respect of any Borrowing is reduced, by payment, prepayment, or
conversion of part thereof to be less than $5,000,000, such Eurodollar Rate
Loans shall automatically convert into Base Rate Loans, and on and after such
date the right of Borrower to continue such Loans as, and convert such Loans
into, Eurodollar Rate Loans shall terminate.
     (b) Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Administrative Agent not later than (i) noon (New York City
time) at least three Business Days in advance of the Conversion/Continuation
Date, if the Loans are to be converted into or continued as Eurodollar Rate
Loans; and (ii) 11:00 a.m. (New York City time) on the Conversion/Continuation
Date, if the Loans are to be converted into Base Rate Loans, specifying: (A) the
proposed Conversion/Continuation Date; (B) the aggregate amount of Loans to be
converted or continued; (C) the Type of Loans resulting from the proposed
conversion or continuation; and (D) other than in the case of conversions into
Base Rate Loans, the duration of the requested Interest Period.
     (c) If upon the expiration of any Interest Period applicable to Eurodollar
Rate Loans, Borrower has failed to select timely a new Interest Period to be
applicable to such Eurodollar Rate Loans, or if any Default or Event of Default
then exists, Borrower shall be deemed to have elected to convert such Eurodollar
Rate Loans into Base Rate Loans effective as of the expiration date of such
Interest Period.
     (d) The Administrative Agent will promptly notify each Bank of its receipt
of a Notice of Conversion/Continuation, or, if no timely notice is provided by
Borrower, the Administrative Agent will promptly notify each Bank of the details
of any automatic conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans
with respect to which the notice was given held by each Bank.
     (e) Unless the Majority Banks otherwise consent, during the existence of a
Default or Event of Default, Borrower may not elect to have a Loan converted
into or continued as a Eurodollar Rate Loan.

17



--------------------------------------------------------------------------------



 



     (f) After giving effect to any conversion or continuation of Loans, unless
the Administrative Agent shall otherwise consent, there may not be more than
eight different Interest Periods in effect.
     Section 2.05. Optional Reduction or Termination of Commitments. Borrower
may at any time and from time to time, upon three Business Days’ written notice
to the Administrative Agent (which shall promptly notify each Bank thereof) by
telecopier, telegram, personal delivery or cable, terminate in whole or in part
the unused portions of the Commitments; provided, however, that in each case
each partial termination shall be in integral multiples of $1,000,000; provided,
further, that the Commitments may not be reduced at any time to an amount less
than the aggregate principal amount of all Borrowings then outstanding;
provided, further, that after any such termination, the Commitments may not
thereafter be increased in any amount without the consent of all of the Banks.
     Section 2.06. Interest.
     (a) Interest shall be payable on the outstanding daily unpaid principal
amount of each Loan from the date thereof until payment in full at the rates set
forth herein both before and after default and before and after maturity and
judgment, with interest on overdue interest to bear interest at the rate set
forth in Section 2.06(d), to the extent permitted by applicable Laws. Upon any
partial prepayment of any Base Rate Loan, interest accrued through the date of
such prepayment shall be payable on the next following April 1, July 1, October
1 or January 1. Upon any partial or full prepayment of any Eurodollar Rate Loan,
interest accrued through the date of such payment, prepayment or conversion
shall be payable on such date.
     (b) Interest accrued on each Base Rate Loan shall be due and payable on
each April 1, July 1, October 1 and January 1, commencing with the first such
date upon which Base Rate Loans are outstanding hereunder. The unpaid principal
amount of any Base Rate Loan shall bear interest at a fluctuating rate per annum
equal to the Base Rate.
     (c) Interest accrued on each Eurodollar Rate Loan with an Interest Period
of three months or less shall be payable on the last day of the Interest Period
for that Eurodollar Rate Loan. Interest accrued on each six month Eurodollar
Rate Loan shall also be paid at the end of the third month of such Interest
Period. The unpaid principal amount of any Eurodollar Rate Loan shall bear
interest at a rate per annum equal to the sum of the Eurodollar Rate for that
Eurodollar Rate Loan for the applicable Interest Period plus the Applicable
Margin.

18



--------------------------------------------------------------------------------



 



     (d) Notwithstanding Section (b) or (c) of this Section, during the
existence of an Event of Default, the unpaid principal amount of Loans (and to
the extent not paid when due, interest thereon and fees) shall bear interest, to
the extent permitted by applicable Laws, at a fluctuating interest rate per
annum at all times equal to the interest rate otherwise applicable to such Loan
(or, if not a Loan, at the interest rate per annum otherwise payable under this
Agreement for Base Rate Loans) plus 2% per annum, payable upon demand.
     Section 2.07. Repayment and Prepayments of Principal.
     (a) If not sooner paid, the principal indebtedness hereunder owed to each
Bank shall be payable on the Maturity Date.
     (b) The principal indebtedness hereunder may, at any time and from time to
time, be prepaid in whole or in part without premium or penalty, except that:
(i) any partial prepayment shall be at least $1,000,000, (ii) the Administrative
Agent must have received written notice of any prepayment at least one Business
Day before the date of prepayment in the case of Base Rate Loans and at least
three Business Days before the date of prepayment in the case of Eurodollar Rate
Loans (and the Administrative Agent shall promptly notify each Bank thereof);
(iii) each prepayment of principal, except for partial prepayments on Base Rate
Loans, shall be accompanied by prepayment of interest accrued through the date
of payment on the amount of principal paid, and (iv) in the case of any
prepayment of any Eurodollar Rate Loan, Borrower shall promptly reimburse each
Bank for any loss or cost directly or indirectly resulting from the prepayment,
determined as set forth in Section 3.03.
     (c) Upon consummation of any Prepayment Event, the Borrower shall notify
the Administrative Agent as promptly as practicable thereof and of the Net
Proceeds in connection therewith. The Commitments shall automatically, without
further action by any party hereto, be reduced effective on the tenth Business
Day following the date of receipt by the Administrative Agent of such notice by
an amount equal to the largest multiple of $1,000,000 that does not exceed the
amount of the related Net Proceeds. If after giving effect to such reduction,
the aggregate outstanding principal amount of the Loans would exceed the
aggregate amount of the Commitments, then Borrower shall on the third Business
Day following the date of receipt by the Administrative Agent of such notice
prepay Loans in accordance with Section 2.07(b) to the extent necessary to
eliminate such excess.
     Section 2.08. Fees.
     (a) Facility Fee. Borrower shall pay to the Administrative Agent, for the
account of the Banks ratably in proportion to their Commitments, a facility fee
on the daily average aggregate amount of the Commitments (including both the

19



--------------------------------------------------------------------------------



 



portion thereof that is used and the portion thereof that is unused), at the
rate of (i) 0.045% per annum during each Rating Level I, (ii) 0.055% per annum
during each Rating Level II and (iii) 0.075% per annum during each Rating Level
III. Such facility fee shall accrue from and including the Effective Date to but
excluding the Maturity Date, payable quarterly in arrears on each April 1,
July 1, October 1 and January 1 and on the Maturity Date. The facility fee
provided in this subsection shall be nonrefundable and shall accrue at all times
after the Effective Date, including at any time during which one or more
conditions in Article 4 are not met.
     (b) Agency Fees. Borrower shall pay an agency fee to the Administrative
Agent for the Administrative Agent’s own account as agreed upon between Borrower
and the Administrative Agent.
     Section 2.09. Payments by Borrower.
     (a) All payments to be made by Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by Borrower shall be made to the Administrative Agent for the account
of the Banks at the Administrative Agent’s Payment Office, and shall be made in
immediately available funds, no later than 1:00 p.m. (New York City time) on the
date specified herein. The Administrative Agent will promptly distribute to each
Bank its Pro Rata Share (or other applicable share as expressly provided herein)
of such payment in like funds as received. Any payment received by the
Administrative Agent later than 1:00 p.m. (New York City time) shall be deemed
to have been received on the following Business Day and any applicable interest
or fee shall continue to accrue.
     (b) Unless the Administrative Agent receives notice from Borrower prior to
the date on which any payment is due to the Banks that Borrower will not make
such payment in full as and when required, the Administrative Agent may assume
that Borrower has made such payment in full to the Administrative Agent on such
date in immediately available funds and the Administrative Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Bank
on such due date an amount equal to the amount then due such Bank. If and to the
extent Borrower has not made such payment in full to the Administrative Agent,
each Bank shall repay to the Administrative Agent on demand such amount
distributed to such Bank, together with interest thereon at the Federal Funds
Rate.
     Section 2.10. Payments by the Banks to the Administrative Agent.
     (a) Unless the Administrative Agent receives notice from a Bank at least
one Business Day prior to the date of any Borrowing (or prior to the time of a
Borrowing, in the case of any Base Rate Loan), that such Bank will not make

20



--------------------------------------------------------------------------------



 



available as and when required hereunder to the Administrative Agent for the
account of Borrower the amount of that Bank’s Pro Rata Share of the Borrowing,
the Administrative Agent may assume that each Bank has made such amount
available to the Administrative Agent in immediately available funds on the
Borrowing Date and the Administrative Agent may (but shall not be so required),
in reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If and to the extent any Bank shall not have made its full
amount available to the Administrative Agent in immediately available funds and
the Administrative Agent in such circumstances has made available to Borrower
such amount, that Bank shall on the Business Day following such Borrowing Date
make such amount available to the Administrative Agent, together with interest
at the Federal Funds Rate. A notice of the Administrative Agent submitted to any
Bank with respect to amounts owing under this Section (a) shall be conclusive,
absent manifest error. If such amount is so made available, such payment to the
Administrative Agent shall constitute such Bank’s Loan on the date of Borrowing
for all purposes of this Agreement. If such amount is not made available to the
Administrative Agent on the Business Day following the Borrowing Date, the
Administrative Agent will notify Borrower of such failure to fund and, upon
demand by the Administrative Agent, Borrower shall pay such amount to the
Administrative Agent for the Administrative Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing.
     (b) The failure of any Bank to make any Loan on any Borrowing Date shall
not relieve any other Bank of any obligation hereunder to make a Loan on such
Borrowing Date, but no Bank shall be responsible for the failure of any other
Bank to make the Loan to be made by such other Bank on any Borrowing Date.
ARTICLE 3
Payments, Costs
     Section 3.01. Eurodollar. Upon notice from any Bank and subject to
compliance with Section 9.09, Borrower shall promptly reimburse that Bank for
any increase in its costs, including without limitation, taxes (and additional
amounts equal to increases in taxes attributable to payments by Borrower of such
taxes), assessments or a change in the basis of taxation of payments to such
Bank (other than any tax, or changes in the rate of any tax, based upon the
income, profits or business of the Bank, or upon any personal property or
franchise of the Bank, or any similar tax which may be levied upon the Bank, or
any change in the rate of any such similar tax by the United States or any other
government having jurisdiction, or any political subdivision or taxing authority
of any thereof), fees, charges, and/or special deposit and/or other similar
reserve requirements (other

21



--------------------------------------------------------------------------------



 



than requirements expressly included herein in the determination of the
Eurodollar Rate hereunder) directly or indirectly resulting from or relating to
any Eurodollar Rate Loan due to any circumstance, except only any increase in
costs that is attributable to the prepayment by a Bank, in the case of a
Eurodollar Rate Loan, of a time deposit in the London interbank market, where
Borrower has not paid or redesignated a corresponding Eurodollar Rate Loan prior
to the end of the term of such Eurodollar Rate Loan. As used in the preceding
sentence, “reserve requirements” shall be calculated after taking into account
any compensation received by the Bank through the computation of the
Eurocurrency Reserve Percentage. Amounts payable to a Bank under this
Section 3.01 shall be determined solely by that Bank upon the assumption that
the Bank funded 100% of that Eurodollar Rate Loan by the acceptance of a time
deposit in the London interbank market for a corresponding amount and term,
regardless of whether the Bank did so in fact. In attributing a Bank’s general
costs relating to its Eurodollar operations to any transaction under this
Agreement, or averaging any cost over a period of time, that Bank may use any
reasonable attribution and/or averaging method it deems appropriate and
practical. The determination of such amount by the Bank shall be presumed
correct in the absence of manifest error.
     Section 3.02. Special Eurodollar Circumstances. If (x) any Regulatory
Development relating to the interbank Eurodollar markets shall at any time in
the reasonable opinion of any Bank make it unlawful or impractical for that Bank
to fund or maintain a Eurodollar Rate Loan in the London interbank market for a
corresponding amount or term, or to continue that funding or maintaining, or to
determine or charge interest rates based upon any appropriate Eurodollar Rate or
(y) the Administrative Agent or any Bank determines in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (i) deposits in Dollars are not being offered to banks in the London
interbank market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for such Eurodollar Rate Loan, or (iii) the
Eurodollar Rate for such Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Banks of funding such Eurodollar Rate Loan, the
Administrative Agent or that Bank, as applicable, shall promptly notify the
Administrative Agent and the Banks who shall notify Borrower and,
notwithstanding any other provision of this Agreement:
     (a) the then outstanding principal amounts of any outstanding Eurodollar
Rate Loan shall be automatically converted into a Base Rate Loan; and
     (b) no Eurodollar Rate Loan may be made thereafter until that Bank
determines that to do so would be lawful or practical.
      Upon receipt of such notice, Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

22



--------------------------------------------------------------------------------



 



     Section 3.03. Eurodollar Indemnification. Borrower hereby indemnifies each
Bank against, and agrees to hold each Bank harmless from and reimburse each Bank
on demand for all costs, expenses, claims, penalties, liabilities, losses, legal
fees and damages (including without limitation any interest paid or that would
be paid by a Bank for deposits in Dollars in the London interbank market and any
loss sustained or that would be sustained by a Bank in connection with the
reemployment of funds) incurred or sustained, or that would be incurred or
sustained, by each Bank, as reasonably determined by the Bank, as a result of
(a) any failure of Borrower to consummate, or the failure of any condition
required for the consummation of, any Eurodollar Rate Loan on the date or in the
amount specified in any notice, requesting or designating a Eurodollar Rate Loan
or (b) Borrower’s prepayment of any Eurodollar Rate Loan before the last day of
its Interest Period. The indemnification shall be determined as though the Bank
had funded or would have funded 100%, as the case may be, of the Eurodollar Rate
Loan in the London interbank market for a corresponding amount and term. The
determination of such amount by the Bank shall be presumed correct in the
absence of manifest error.
     Section 3.04. Computation of Interest and Fees. All computations of
interest hereunder shall be calculated on the basis of a year of 365 days or
366 days, as the case may be, and the actual number of days elapsed, except that
computations of interest on all Eurodollar Rate Loans and computations of
interest on Base Rate Loans when the Base Rate is calculated by reference to the
Federal Funds Rate shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed. All computations of fees hereunder shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed.
     Section 3.05. Holidays. If any payment to be made by Borrower on a Loan
shall come due on a day other than a Business Day, payment shall be made on the
next succeeding Business Day and the extension of time shall be reflected in
computing interest.
     Section 3.06. Payment Free of Taxes. Subject to compliance with
Section 9.09, any payments made by Borrower hereunder shall be made free and
clear of, and without reduction by reason of, any withholding tax.
     Section 3.07. Funding Sources. Nothing in this Agreement shall be deemed to
obligate any Bank to obtain the funds for any Borrowing in any particular place
or manner or to constitute a representation by any Bank that it has obtained or
will obtain the funds for any Borrowing in any particular place or manner.

23



--------------------------------------------------------------------------------



 



     Section 3.08. Failure to Charge Not Subsequent Waiver. Any decision by the
Administrative Agent or any Bank not to require payment of any fee or costs, or
to reduce the amount of the payment required for any fee or costs or to
calculate any fee or costs in any particular manner, for any particular
Eurodollar Rate Loan shall in no way limit the Administrative Agent’s or that
Bank’s right to require full payment of any fee or costs for any other
Eurodollar Rate Loan or to calculate any fee or costs in another manner.
     Section 3.09. Other Costs. If, at any time subsequent to the Effective
Date, any Bank shall have reasonably determined that the adoption of any Law
regarding capital adequacy, any reserve, special deposit or similar requirements
generally applicable to commitments or credit arrangements similar to the
Commitments (other than requirements expressly included herein in the
determination of the Eurodollar Rate) hereunder, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by said Bank or any corporation
controlling said Bank with any request or directive regarding capital adequacy,
any reserve, special deposit or similar requirement (other than requirements
expressly included herein in the determination of the Eurodollar Rate hereunder)
(whether or not having the force of Law) of any such Governmental Agency,
central bank or comparable agency, has or would have the effect of increasing
the cost to, or reducing the income received by or imposing any expense
(including loss of margin), on any said Bank or any corporation controlling said
Bank, or, in the case of any capital adequacy requirement, reducing the rate of
return on said Bank’s or corporation’s capital as a consequence of its
obligations hereunder to a level below that which said Bank or corporation could
have achieved but for such adoption, change or compliance (taking into
consideration said Bank’s or corporation’s policies with respect to capital
adequacy), then from time to time, each affected Bank may notify Borrower (with
a copy to Administrative Agent) of the additional amount or amounts as will
compensate said Bank or corporation for such increase, reduction or imposition
and, upon demand, Borrower shall pay said affected Bank or corporation such
amount or amounts. In determining such amount, the affected Bank or corporation
may use reasonable attribution and/or averaging methods which it deems
appropriate and practical. In no event shall Borrower be liable for any such
amounts relating to periods of time more than three months prior to the date
upon which Borrower receives notice from the affected Bank, except to the extent
that such periods of time (i) relate to retroactive applications of any such Law
or retroactive interpretations or administrations of any such Law or
(ii) represent periods during which it is impracticable for any such Bank to
calculate any such amounts due; provided, however, that such information shall
be provided to Borrower as soon as practicable. Said affected Bank shall, upon
Borrower’s request, provide Borrower with a statement showing in reasonable
detail, the basis for determining the amount charged hereunder.

24



--------------------------------------------------------------------------------



 



     Section 3.10. Survivability. Borrower’s obligations under this Article 3
shall survive the date on which all Borrowings hereunder were fully paid.
ARTICLE 4

Conditions
     Section 4.01. Effective Date. This Agreement shall become effective (as of
the date first written above) only upon the satisfaction of all of the following
conditions precedent:
     (a) The Administrative Agent shall have received all of the following, each
dated as of the Effective Date (unless otherwise specified or unless the
Administrative Agent otherwise agrees) and all in form and substance
satisfactory to the Administrative Agent and legal counsel for the
Administrative Agent:
     (i) a certificate signed by a Designated Officer (A) stating that the
execution, delivery and performance of the Loan Documents by Borrower was duly
authorized by resolution of its board of directors on the date therein specified
and that such authorization is still in force and effect, (B) setting forth such
resolution adopted by such board of directors, (C) setting forth the name of
each person authorized to sign any Loan Document on behalf of Borrower with
specimen signatures of such persons, and (D) stating that the representations
and warranties contained in Article 5 are true and correct on and as of the
Effective Date, no state of facts constituting a Default or an Event of Default
has occurred and is continuing, and Borrower shall be in compliance with all the
terms and provisions of the Loan Documents;
     (ii) a current good standing certificate for Borrower issued by the
appropriate Governmental Agency in the jurisdiction of incorporation;
     (iii) a certificate of good standing of Borrower as a foreign corporation
in California;
     (iv) an opinion of counsel for the Borrower signed by appropriate legal
counsel;
     (v) an opinion of counsel for the Administrative Agent; and
     (vi) such other certificates, documents, consents, or opinions that any
Bank may reasonably request.

25



--------------------------------------------------------------------------------



 



     Section 4.02. Any Borrowing, Conversion or Continuation. The obligation of
the Banks to make any Loan or to convert into or continue any Eurodollar Rate
Loan is subject to the following conditions precedent:
     (a) the representations and warranties contained in Article 5 (other than
in Sections 5.06 and 5.09) shall be true and correct in all material respects,
and shall be deemed made, on and as of the date of the Loan, conversion or
continuation as though made on and as of that date, and no state of facts
constituting a Default or an Event of Default shall have occurred and be
continuing; and, upon its request therefor, the Administrative Agent shall have
received, dated as of the date of the Loan, a certificate of a Designated
Officer from Borrower to that effect, with any changes or exceptions thereto
being described in a schedule attached to such certificate and with such changes
or exceptions being subject to the approval of the Majority Banks;
     (b) the Administrative Agent shall have timely received a Notice of
Borrowing or a Notice of Conversion/Continuation, as applicable, in compliance
with Article 2; and
     (c) in the case of the initial Loan, the Merger shall have been consummated
in all material respects in accordance with applicable law and the Merger
Agreement prior to or concurrently with the making of the initial Loan.
ARTICLE 5

Representations and Warranties
     Borrower represents and warrants to the Administrative Agent and the Banks
that:
     Section 5.01. Existence and Qualification; Power; Compliance with Law.
     (a) Borrower is a corporation duly formed, validly existing and in good
standing under the laws of Delaware. The chief executive offices of Borrower are
in Pasadena, California. Borrower is duly qualified or registered to transact
business in California and each other jurisdiction in which the conduct of its
business or the ownership of its properties make such qualification or
registration necessary, except where the failure so to qualify or register would
not have a Material Adverse Effect. Borrower has all requisite corporate power
and authority to conduct its business, to own and lease its properties and to
execute, deliver and perform all of its obligations under the Loan Documents.
     (b) All outstanding shares of capital stock of Borrower are duly
authorized, validly issued, fully paid, nonassessable, and issued in compliance
with all applicable state and federal securities and other laws.

26



--------------------------------------------------------------------------------



 



     (c) Borrower is in compliance with all Laws and other legal requirements
applicable to its business, has obtained all authorizations, consents,
approvals, orders, licenses and permits from, and has accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Agency that are necessary for the transaction
of its business, except where the failure so to comply, file, register, qualify
or obtain exemptions would not have a Material Adverse Effect.
     Section 5.02. Authority Compliance with Other Instruments and Government
Regulations. The execution, delivery, and performance by Borrower of the Loan
Documents have been duly authorized by all necessary action and do not and will
not (a) require any consent or approval not heretofore obtained of any
stockholder, security holder or creditor; (b) violate or conflict with any
provision of Borrower’s charter, certificate, articles of incorporation or
bylaws, or amendments thereof; (c) result in or require the creation or
imposition of any Lien or Right of Others upon or with respect to any property
now owned or leased or hereafter acquired by Borrower; (d) violate any provision
of any Laws (including without limitation Regulation U of the Board of Governors
of the Federal Reserve System), order, writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to Borrower; or
(e) result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other material agreement, lease, or instrument to which
Borrower is a party or by which Borrower or any of its property, is bound or
affected; and Borrower is not in default under any Laws, order, writ, judgment,
injunction, decree, determination, award, indenture, agreement, lease, or
instrument described in Section 5.02(e) in any respect that would have a
Material Adverse Effect.
     Section 5.03. No Governmental Approvals Required. No authorization,
consent, approval, order, license or permit from, or filing, registration, or
qualification with, or exemption from any of the foregoing from, any
Governmental Agency is or will be required to authorize or permit under
applicable Laws the execution, delivery, and performance by Borrower of the Loan
Documents.
     Section 5.04. Subsidiaries.
     (a) Schedule 5.04 hereto correctly sets forth as of December 30, 2006 the
names, forms of legal entity and jurisdictions of formation of all Subsidiaries
of Borrower and states whether each is or is not a Consolidated Subsidiary.
Except for shares of capital stock or partnership interests in a Subsidiary
required by applicable Laws to be held by a director or comparable official of
that Subsidiary and unless otherwise indicated in Schedule 5.04 or where the
failure to own all of the shares of capital stock or partnership interests in
such Subsidiary would not have a Material Adverse Effect, all of the outstanding
shares of capital

27



--------------------------------------------------------------------------------



 



stock or partnership interests of each Subsidiary are owned beneficially by
Borrower, and, to the best knowledge of Borrower, all securities and interests
so owned are duly authorized, validly issued, fully paid, non-assessable, and
issued in compliance with all applicable state and federal securities and other
laws, and are free and clear of all Liens and Rights of Others.
     (b) Each Subsidiary is a corporation or other legal entity duly formed,
validly existing, and in good standing under the laws of its jurisdiction of
formation, is duly qualified to do business and is in good standing in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its properties makes such qualification necessary, except where the failure to
be so duly qualified and in good standing does not have a Material Adverse
Effect, and has all requisite legal power and authority to conduct its business
and to own and lease its properties.
     (c) Each Subsidiary is in compliance with all Laws and other requirements
applicable to its business and has obtained all authorizations, consents,
approvals, orders, licenses, and permits from, and has accomplished all filings,
registrations, and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Agency that are necessary for the transaction
of its business, except where the failure to be in such compliance, obtain such
authorizations, consents, approvals, orders, licenses, and permits, accomplish
such filings, registrations, and qualifications, or obtain such exemptions, does
not have a Material Adverse Effect.
     Section 5.05. Financial Statements. Borrower has furnished to each Bank the
following financial statements: (i) the consolidated balance sheet of Borrower
and its Consolidated Subsidiaries as at December 30, 2006, and the related
consolidated statements of income, shareholders’ equity and changes in financial
position for the year then ended, together with the report of
PricewaterhouseCoopers on such financial statements and (ii) the consolidated
balance sheet of Borrower and its Consolidated Subsidiaries as at March 31,
2007, and the related consolidated statements of income, shareholder’s equity
and changes in financial position for the three months then ended. The foregoing
financial statements are in accordance with the books and records of Borrower
and its Consolidated Subsidiaries, were prepared in accordance with generally
accepted accounting principles applied consistently throughout the periods
covered thereby and fairly present the consolidated financial condition and
results of operations of Borrower and the Consolidated Subsidiaries as at the
dates and for the periods covered thereby.
     Section 5.06. No Material Adverse Change or Other Liabilities. Except as
set forth in Section 5.09, since December 30, 2006, there has been no event or
circumstance that has had a Material Adverse Effect. Borrower and the
Consolidated Subsidiaries do not have any material liability or material
contingent liability required to be reflected or disclosed in the financial
statements or notes thereto described in Section 5.05 which is not so reflected
or disclosed.

28



--------------------------------------------------------------------------------



 



     Section 5.07. Title to Assets. Borrower has good and valid title to all of
the assets reflected in the financial statements described in Section 5.05
(except for assets that are sold in transactions that are not prohibited by the
terms of this Agreement) free and clear of all Liens and Rights of Others other
than (a) those reflected or disclosed in such financial statements or notes
thereto, (b) immaterial Liens or Rights of Others not required under generally
accepted accounting principles to be so reflected or disclosed, and (c) Liens or
Rights of Others permitted pursuant to Section 7.02.
     Section 5.08. Regulated Industries. Neither Borrower nor any of its
Subsidiaries is required to be registered under the Investment Company Act of
1940.
     Section 5.09. Litigation. There are no actions, suits, or proceedings
pending or, to the best of Borrower’s knowledge, threatened against or affecting
Borrower or any of its Subsidiaries or any property of any of them in any court
of law or before any Governmental Agency which, if determined adversely to any
of them, would have a Material Adverse Effect, except as set forth in
Schedule 5.09 annexed hereto or as referred to in Borrower’s news releases and
filings with the Securities and Exchange Commission made or filed on or prior to
the Effective Date (including the Canadian Department of Justice and Australian
Competition and Consumer Commission investigations into industry competitive
practices and any related or threatened inquiries, claims, proceedings or
lawsuits pertaining to these investigations or to the subject matter thereof or
of the concluded investigations by the U.S. Department of Justice and the
European Commission (including a purported class action seeking treble damages
for alleged unlawful competitive practices, and purported class actions related
to alleged disclosure and fiduciary duty violations pertaining to alleged
unlawful competitive practices, which were filed after the announcement of the
investigation by the U.S. Department of Justice), as well as the impact of
potential violations of the U.S. Foreign Corrupt Practices Act based on issues
in China).
     Section 5.10. Binding Obligations. This Agreement constitutes the legal,
valid, and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
     Section 5.11. No Default. No Default or Event of Default exists or has
resulted from the incurring of any Obligations by Borrower. As of the Effective
Date, neither Borrower nor any Subsidiary is in default under or with respect to
any material contractual obligation in any respect which, individually or
together with all such defaults, has had a Material Adverse Effect.

29



--------------------------------------------------------------------------------



 



     Section 5.12. ERISA. (a) The actuarial present value of all vested accrued
benefits under all Pension Plans does not exceed the current fair market value
of the assets determined on an ongoing basis of the Pension Plans by an amount
which would materially affect the financial condition or Borrower’s abilities to
pay or perform its obligations under the Loan Documents; (b) no Pension Plan or
trust created thereunder has incurred any “accumulated funding deficiency” (as
such term is defined in Section 302 of ERISA) whether or not waived, since the
effective date of ERISA; and (c) based on information received from the
respective administrators of “multiemployer plans” (as defined in ERISA) to
which Borrower or any Subsidiary contributes, the aggregate present value of the
unfunded vested benefits allocable to Borrower or such Subsidiaries under all
such multiemployer plans is not an amount which would materially affect the
financial condition or Borrower’s abilities to pay or perform its obligations
under the Loan Documents.
     Section 5.13. Regulation U. Neither Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for purpose of “buying” or “carrying” any Margin Stock within
the meanings of Regulation U of the Board of Governors of the Federal Reserve
System. No part of any Borrowing will be used to buy or carry any Margin Stock,
or to extend credit to others for that purpose, or for any purpose, if to do so
would violate the provisions of Regulation U,
     Section 5.14. Tax Liability. Borrower and its Subsidiaries have filed all
income tax returns which are required to be filed, and have paid, or made
provision for the payment of, all taxes which have become due pursuant to said
returns or pursuant to any assessment received by Borrower or any Subsidiary,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided, and except such taxes the failure of which
to pay will not have a Material Adverse Effect.
     Section 5.15. Copyrights, Patents, Trademarks and Licenses, Etc. Borrower
or its Subsidiaries own or are licensed or otherwise have the right to use all
of the patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, where the failure to have such
rights would have a Material Adverse Effect. To the best knowledge of Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by Borrower
or any Subsidiary infringes upon any rights held by any other Person, where such
infringement would create a Material Adverse Effect.

30



--------------------------------------------------------------------------------



 



     Section 5.16. Environmental Matters. Borrower conducts in the ordinary
course of business a review of the effect of existing Environmental Laws and
existing Environmental Claims on its business, operations and properties, and as
a result thereof Borrower has reasonably concluded that such Environmental Laws
and Environmental Claims would not, individually or in the aggregate, have a
Material Adverse Effect.
     Section 5.17. Insurance. The properties of Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of Borrower, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where Borrower or such Subsidiary
operates.
     Section 5.18. Disclosure. No written statement made by Borrower to the
Banks in connection with the Loan Documents or any Loan contains or will contain
any untrue statement of a material fact or omits or will omit a material fact
necessary to make the statements contained or made therein not misleading. There
is no fact which Borrower has not disclosed to the Banks in writing which
materially and adversely affects nor, so far as Borrower can now foresee, is
reasonably likely to prove to affect materially and adversely the business,
operations, properties, prospects, profits or condition (financial or otherwise)
of Borrower and its Subsidiaries, taken as a whole, or the ability of Borrower
to perform the Obligations.
ARTICLE 6

Affirmative Covenants
     As long as any Borrowing remains unpaid, or any other Obligation remains
unpaid or unperformed, or any commitment to make Loans remains in effect,
Borrower shall, and (except in the case of Section 6.01, Section 6.02 and
Section 6.03 shall cause each of its Subsidiaries to, unless the Majority Banks
otherwise consent in writing:
     Section 6.01. Financial and Business Information. Deliver to the Banks at
its own expense:
     (a) As soon as reasonably possible, and in any event within 60 days after
the close of each of the first three fiscal quarters of Borrower, (i) the
consolidated balance sheet of Borrower and its Consolidated Subsidiaries as of
the end of such quarter, setting forth in comparative form the corresponding
figures for the corresponding quarter of the preceding fiscal year, if
available, and

31



--------------------------------------------------------------------------------



 



(ii) the consolidated statements of profit and loss and changes in financial
position of Borrower and its Consolidated Subsidiaries for such quarter and for
the portion of the fiscal year ended with such quarter, setting forth in
comparative form the corresponding periods of the preceding fiscal year, all in
reasonable detail, prepared in accordance with generally accepted accounting
principles consistently applied and certified by the principal financial officer
of Borrower, subject to normal year-end audit adjustments;
     (b) As soon as reasonably possible, and in any event within 120 days after
the close of each fiscal year of Borrower, (i) the consolidated balance sheets
of Borrower and its Consolidated Subsidiaries as at the end of such fiscal year,
setting forth in comparative form the corresponding figures at the end of the
preceding fiscal year and (ii) the consolidated statements of profit and loss
and changes in financial position of Borrower and its Consolidated Subsidiaries
for such fiscal year, setting forth in comparative form the corresponding
figures for the previous fiscal year. Such consolidated balance sheet and
statements shall be prepared in reasonable detail, in accordance with generally
accepted accounting principles consistently applied, and shall be accompanied by
a report and opinion of PricewaterhouseCoopers or other independent public
accountants selected by Borrower and reasonably satisfactory to the Majority
Banks, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall be subject only to such qualifications and
exceptions as are acceptable to the Majority Banks.
     Section 6.02. Certificates, Other Information. Deliver or make available to
the Banks via Borrower’s website, averydennison.com or at its own expense:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a Compliance Certificate executed by a Designated
Officer;
     (b) promptly after request by any Bank, copies of any material report filed
by Borrower or any of its Subsidiaries with any Governmental Agency unless to do
so would violate applicable Laws; and
     (c) promptly after the same are available, at any Bank’s request, copies of
each annual report, proxy or financial statement or other material report or
communication sent to all stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
files with the Securities and Exchange Commission or any similar or
corresponding Governmental Agency or with any securities exchange.
     Section 6.03. Notices. Promptly notify the Administrative Agent and each
Bank:

32



--------------------------------------------------------------------------------



 



     (a) promptly upon becoming aware of the occurrence of any (i) “reportable
event” (as such term is defined in Section 4043 of ERISA) or (ii) “prohibited
transaction” (as such term is defined in Section 406 or Section 2003(a) of
ERISA) with respect to which Borrower may be liable for excise tax under
Section 4975 of the Code in connection with any Pension Plan or any trust
created thereunder, in either case which may result in a Material Adverse
Effect, a written notice specifying the nature thereof, what action Borrower
and/or any of its Subsidiaries is taking or proposes to take with respect
thereto, and, when known, any action taken by the Internal Revenue Service with
respect thereto; it being understood that for purposes of this provision,
“aware” means that such event or transaction must be actually known to the chief
financial officer or the treasurer of Borrower;
     (b) promptly upon, and in any event within five Business Days after,
becoming aware of the existence of any condition or event which constitutes a
Default or an Event of Default a written notice specifying the nature and period
of existence thereof and what action Borrower is taking or proposes to take with
respect thereto; it being understood that for purposes of this provision,
“aware” means that such condition or event must be actually known to the chief
financial officer or the treasurer of Borrower;
     (c) promptly upon becoming aware that the holder of any evidence of
indebtedness or other security of Borrower or any of its Subsidiaries that is
material to Borrower and its consolidated Subsidiaries, considered as a whole,
has given notice or taken any other action with respect to a claimed default or
event of default, a written notice specifying the notice given or action taken
by such holder and the nature of the claimed default or event of default and
what action Borrower or its Subsidiary is taking or proposes to take with
respect thereto; it being understood that for purposes of this provision,
“aware” means that such notice or action must be actually known to the chief
financial officer or the treasurer of Borrower;
     (d) of any change in accounting policies or financial reporting practices
by Borrower or any of its consolidated Subsidiaries that is material to Borrower
and its consolidated Subsidiaries considered as a whole; and
     (e) such other data and information as from time to time may be reasonably
requested by any Bank.
     Section 6.04. Payment of Taxes and Other Potential Liens. Pay and discharge
promptly, all taxes (including any withholding taxes required by law to be paid
by the Borrower), assessments, and governmental charges or levies imposed upon
it, upon its property or any part thereof, upon its income or profits or any
part thereof, in each case that, individually or in the aggregate, are material
to Borrower and its Subsidiaries, considered as a whole, or upon any right or

33



--------------------------------------------------------------------------------



 



interest of the Banks under any Loan Document; except that Borrower and its
Subsidiaries shall not be required to pay or cause to be paid (a) any income or
gross receipts tax generally applicable to banks or (b) any tax, assessment,
charge, or levy that is not yet past due, or is being contested in good faith by
appropriate proceedings, as long as the relevant entity has established and
maintains adequate reserves for the payment of the same and by reason of such
nonpayment no material property of Borrower is in danger of being lost or
forfeited.
     Section 6.05. Preservation of Existence. Preserve and maintain their
respective existence, licenses, rights, franchises, and privileges in the
jurisdiction of their formation and all authorizations, consents, approvals,
orders, licenses, permits, or exemptions from, or registrations with, any
Governmental Agency that are necessary for the transaction of their respective
businesses, and qualify and remain qualified to transact business in each
jurisdiction in which such qualification is necessary in view of their
respective business or the ownership or leasing of their respective properties,
except that the failure to preserve and maintain any particular license, right,
franchise, privilege, authorization, consent, approval, order, permit,
exemption, or registration, or to qualify or remain qualified in any
jurisdiction, that would not have a Material Adverse Effect will not constitute
a violation of this covenant, and except that nothing in this Section 6.05 shall
prevent the termination of the business or existence (corporate or otherwise) of
any Subsidiary of Borrower which in the reasonable judgment of the Board of
Directors of Borrower is no longer necessary or desirable.
     Section 6.06. Maintenance of Properties. Maintain, preserve, and protect
all of their respective properties and equipment in good order and condition,
subject to wear and tear in the ordinary course of business and, in the case of
unimproved properties, damage caused by the natural elements, and not permit any
waste of their respective properties, except where a failure to maintain,
preserve, and protect a particular item of property or equipment would not
result in a Material Adverse Effect.
     Section 6.07. Maintenance of Insurance. Maintain insurance with responsible
insurance companies in such amounts and against such risks as is usually carried
by responsible companies engaged in similar businesses and owning similar assets
in the general areas in which Borrower and its Subsidiaries operate except to
the extent that Borrower or a Subsidiary is, in the reasonable opinion of a
Designated Officer, adequately self-insured in a manner comparable to
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which Borrower and its Subsidiaries operate.
     Section 6.08. Compliance With Laws. Comply with the requirements of all
applicable Laws and orders of any Governmental Agency, noncompliance with which
would result in a Material Adverse Effect, except that Borrower and its
Subsidiaries need not comply with a requirement then being contested by any of
them in good faith by appropriate proceedings so long as no interest of the
Banks would be materially impaired thereby.

34



--------------------------------------------------------------------------------



 



     Section 6.09. Inspection Rights. At any time during regular business hours
and as often as reasonably requested, permit any Bank or any employee, agent, or
representative thereof to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the properties of
Borrower and its Subsidiaries and to discuss the affairs, finances, and accounts
of Borrower and its Subsidiaries with any of their officials, customers or
vendors, and, upon request, to furnish promptly to each Bank true copies of all
material financial information formally made available to the senior management
of Borrower and reasonably identifiable by Borrower. Nothing herein shall
obligate Borrower to disclose any information to the Banks respecting trade
secrets or similar proprietary information constituting products or processes
relating to the business of Borrower or its Subsidiaries or in violation of
applicable Laws.
     Section 6.10. Keeping of Records and Books of Account. Keep adequate
records and books of account reflecting financial transactions in conformity
with generally accepted accounting principles applied on a consistent basis and
all applicable requirements of any Governmental Agency having jurisdiction over
Borrower or any of its Subsidiaries, except where the failure to comply with
generally accepted accounting principles or such applicable requirements would
not make the records and books of accounts of Borrower and its Subsidiaries,
taken as a whole, materially misleading.
     Section 6.11. ERISA Compliance. Comply with the minimum funding
requirements of ERISA with respect to all Pension Plans.
     Section 6.12. Environmental Laws. Conduct its operations and keep and
maintain its property in compliance with all Environmental Laws where failure to
do so will have a Material Adverse Effect.
     Section 6.13. Use of Proceeds. Use the proceeds of the Loans for working
capital, commercial paper backup and other general corporate purposes not in
contravention of any Law or of any Loan Document, including acquiring other
Persons so long as the acquisition is approved by the board of directors,
requisite general partners, requisite managers or other governing board or body
of the Person being acquired.
ARTICLE 7
Negative Covenants
     As long as any Borrowing remains unpaid or any other Obligation remains
unpaid or unperformed, or any commitment to make Loans remains in effect,
Borrower shall not, and shall cause each of its Subsidiaries to not, unless the
Majority Banks otherwise consent in writing:

35



--------------------------------------------------------------------------------



 



     Section 7.01. Type of Business. Make any substantial change in the present
character of the business of Borrower and its Subsidiaries, taken as a whole.
     Section 7.02. Liens. Create, incur, assume or permit to exist any Lien upon
any of its property or assets (other than Unrestricted Margin Stock) now owned
or hereafter acquired if the aggregate obligations secured by all such Liens
exceeds, or would exceed (giving effect to any proposed new Lien) an amount
equal to 10% of Consolidated Net Worth, except:
     (a) Liens for taxes not delinquent or being contested in good faith by
appropriate proceedings in accordance with Section 6.04;
     (b) Liens arising in connection with workers’ compensation, unemployment
insurance or social security obligations;
     (c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other
like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings;
     (d) minor Liens which do not in the aggregate materially detract from the
value of its property or assets or materially impair their use in the operation
of the business of Borrower or the Subsidiary owning same;
     (e) Liens in existence on property at the time of its acquisition by
Borrower or its Subsidiary;
     (f) Liens under the Loan Documents; and
     (g) purchase money Liens in connection with nonrecourse tax sale and
leaseback transactions.
     Section 7.03. Investments. Make or permit to exist any Investment in any
Person, except:
     (a) credit extended in connection with the sale of goods or rendering of
services in the ordinary course of business;
     (b) Investments in a Consolidated Subsidiary;
     (c) Acquisitions;

36



--------------------------------------------------------------------------------



 



     (d) Investments consisting of Cash Equivalents;
     (e) Investments that individually or in the aggregate would not result in a
Material Adverse Effect; and
     (f) Investments in corporations, joint ventures, partnerships and other
Persons not majority-owned by Borrower and its Subsidiaries not exceeding 5% of
Consolidated Net Worth in the aggregate.
     Section 7.04. Contingent Obligations. Incur or permit to exist any
Contingent Obligation if the aggregate of all Contingent Obligations exceeds, or
would exceed (giving effect to any proposed new Contingent Obligation) an amount
equal to 5% of Consolidated Net Worth, except the endorsement of negotiable
instruments in the ordinary course of collection.
     Section 7.05. Subordinated Debt. Make any principal prepayment on any
Subordinated Debt or, if and so long as Default or Event of Default exists, any
payment of principal or interest on any Subordinated Debt.
     Section 7.06. Sale of Assets or Merger. Sell or otherwise dispose of all or
substantially all of the assets, or merge with any other corporation unless
Borrower or one of its Subsidiaries is the surviving corporation except that the
sale of all or substantially all of the assets of a Subsidiary of Borrower, or
the merger of any Subsidiary of Borrower when it is not the surviving
corporation shall not violate this Section 7.06 if the assets of that Subsidiary
are not material in relation to the assets of Borrower and its Subsidiaries,
taken as a whole.
     Section 7.07. Financial Covenants.
     (a) Not permit the Leverage Ratio to exceed 3.50 to 1.00 at any time; and
     (b) Not permit the Interest Coverage Ratio to be less than 3.50 to 1.00 at
any time.
     Section 7.08. Use of Proceeds. Use any portion of the Loan proceeds, in any
manner that might cause the Loan or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Securities Exchange Act of 1934, as amended, in each case as in effect on the
date or dates of such Loan and such use of proceeds.

37



--------------------------------------------------------------------------------



 



ARTICLE 8
Events of Default and Remedies Upon Events of Default
     Section 8.01. Events of Default. There will be a default hereunder if any
one or more of the following events (“Events of Default”) occurs and is
continuing, whatever the reason therefor:
     (a) failure of Borrower to pay any installment of principal when due or to
pay interest hereunder or any fee or other amounts due to any Bank hereunder
within three Business Days after the date when due; or
     (b) Borrower fails to perform or observe any other term, covenant, or
agreement contained in any Loan Document on its part to be performed or observed
within 30 days after the date performance is due; or
     (c) any representation or warranty in any Loan Document or in any
certificate, agreement, instrument, or other document made or delivered pursuant
to or in connection with any Loan Document proves to have been incorrect when
made in any material respect; or
     (d) Borrower or any of its Subsidiaries (i) fails to pay the principal, or
any principal installment, or any present or future indebtedness for borrowed
money, or any guaranty of present or future indebtedness for borrowed money,
within 10 days of the date when due (or within any longer stated grace period),
whether at the stated maturity, upon acceleration, by reason of required
prepayment or otherwise in excess of $50,000,000, or (ii) fails to perform or
observe any other term, covenant, or agreement on its part to be performed or
observed in connection with any present or future indebtedness for borrowed
money, or any guaranty of present or future indebtedness for borrowed money, in
excess of $50,000,000, if as a result of such failure any holder or holders
thereof (or an agent or trustee on its or their behalf) has the right to declare
it due before the date on which it otherwise would become due; or
     (e) any Loan Document, at any time after its execution and delivery and for
any reason other than the agreement of the Banks or satisfaction in full of all
the Obligations, ceases to be in full force and effect or is declared by a court
of competent jurisdiction to be null and void, invalid, or unenforceable in any
respect which is, in the reasonable opinion of the Majority Banks, materially
adverse to the interest of the Banks; or Borrower denies that it has any or
further liability or obligation under any Loan Document; or
     (f) a final judgment against Borrower or any of its Subsidiaries is entered
for the payment of money in excess of $50,000,000, and remains unsatisfied
without procurement of a stay of execution for 45 days after the date of entry
of judgment or in any event later than five days prior to the date of any
proposed sale under such judgment; or

38



--------------------------------------------------------------------------------



 



     (g) any Domestic Subsidiary, any Significant Subsidiary or Borrower is the
subject of an order for relief by a bankruptcy court, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator, or
similar officer for it or for all or any part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
is appointed without the application or consent of that entity and the
appointment continues undischarged or unstayed for 60 days; or institutes or
consents to any bankruptcy, proposal in bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, custodianship, conservatorship,
liquidation, rehabilitation, or similar proceeding relating to it or to all or
any part of its property under the laws of any jurisdiction; or any similar
proceeding is instituted without the consent of that entity and continues
undismissed or unstayed for 60 days; or any judgment, writ, warrant of
attachment or execution, or similar process is issued or levied against all or
any part of the property of any such entity in an amount in excess of 10% of the
total assets of such entity, and is not released, vacated, or fully bonded
within sixty (60) days after its issue or levy, or Borrower or any Domestic
Subsidiary or any Significant Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (g).
     Section 8.02. Remedies Upon Event of Default.
     (a) Upon the occurrence of any Event of Default (other than an Event of
Default described in Section 8.01(g)): (i) all commitments to make Loans may be
terminated by the Majority Banks without notice to or demand upon Borrower,
which are expressly waived by Borrower and (ii) the Majority Banks may declare
the unpaid principal of or unperformed balance of all Obligations due to the
Banks hereunder, all interest accrued and unpaid thereon, and all other amounts
payable under the Loan Documents to be forthwith due and payable, whereupon the
same shall become and be forthwith due and payable, without protest,
presentment, notice of dishonor, demand, or further notice of any kind, all of
which are expressly waived by Borrower.
     (b) Upon the occurrence of any Event of Default described in Section
8.01(g): (i) all commitments to make Loans shall terminate without notice to or
demand upon Borrower, which are expressly waived by Borrower; and (ii) the
unpaid principal of or unperformed balance of all Obligations due to the Banks
hereunder, and all interest accrued and unpaid on such obligations shall be
forthwith due and payable, without protest, presentment, notice of dishonor,
demand, or further notice of any kind, all of which are expressly waived by
Borrower.

39



--------------------------------------------------------------------------------



 



     (c) Upon the occurrence of an Event of Default and acceleration of the
unpaid principal of or unperformed balance of all Obligations due to the Banks
hereunder, as provided in Sections 8.02(a) or 8.02(b), the Administrative Agent
and the Banks, or any of them, without notice to or demand upon Borrower, which
are expressly waived by Borrower, may proceed to protect, exercise, and enforce
their rights and remedies under the Loan Documents against Borrower and such
other rights and remedies as are provided by law or equity. The order and manner
in which the rights and remedies of the Administrative Agent and the Banks under
the Loan Documents and otherwise may be protected, exercised, or enforced shall
be determined by the Majority Banks.
     (d) All payments received by the Administrative Agent and the Banks, or any
of them, shall be applied first to the costs and expenses (including attorneys
fees and disbursements) of the Administrative Agent, acting as Administrative
Agent, and of the Banks and thereafter to the Banks pro rata according to the
unpaid principal amount of the Loans held by each Bank. Regardless of how any
Bank may treat the payments for the purpose of its own accounting, for the
purpose of computing Borrower’s Obligations hereunder, the payments shall be
applied first, to the payment of accrued and unpaid fees provided for hereunder
and interest on all Obligations to and including the date of such application,
second, to the ratable payment of the unpaid principal of all Loans, and third,
to the payment of all other amounts then owing to the Banks under the Loan
Documents. No application of the payments will cure any Event of Default or
prevent acceleration, or continued acceleration, of amounts payable under the
Loan Documents or prevent the exercise, or continued exercise, of rights or
remedies of the Administrative Agent or Banks hereunder or under applicable
Laws.
ARTICLE 9
The Administrative Agent
     Section 9.01. Appointment and Authorization. Each Bank hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Administrative Agent by the terms thereof or are reasonably incidental,
as determined by the Administrative Agent, thereto. This appointment and
authorization does not constitute appointment of the Administrative Agent as
trustee for any Bank and, except as specifically set forth herein to the
contrary, the Administrative Agent shall take such action and exercise such
powers only in an administrative and ministerial capacity. Without limiting the
generality of the foregoing sentence, the use of the term “administrative agent”
in this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine

40



--------------------------------------------------------------------------------



 



of any applicable law. Instead, such term is used merely as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties.
     Section 9.02. Delegation of Duties. The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.
     Section 9.03. Administrative Agent and Affiliates. JPMCB (and each
successor Administrative Agent) and its Affiliates have the same rights and
powers under the Loan Documents as any other Bank and may exercise the same as
though JPMCB (or any successor Administrative Agent) were not the Administrative
Agent; and the term “Bank” or “Banks” includes JPMCB in its individual capacity.
JPMCB (and each successor Administrative Agent) and its respective Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with Borrower and any Affiliate of Borrower, as
if it were not the Administrative Agent and without any duty to account therefor
to the Banks. JPMCB (and each successor Administrative Agent) need not account
to any other Bank for any monies received by it for reimbursement of its costs
and expenses as Administrative Agent hereunder, or for any monies received by it
in its capacity as a Bank hereunder, except as otherwise provided herein.
     Section 9.04. Banks’ Credit Decisions. Each Bank agrees that it has,
independently and without reliance upon the Administrative Agent, any other
Bank, or the directors, officers, agents, or employees of the Administrative
Agent or of any other Bank, and instead in reliance upon information supplied to
it by or on behalf of Borrower and upon such other information as it has deemed
appropriate, made its own independent credit analysis and decision to enter into
this Agreement. Each Bank also agrees that it shall, independently and without
reliance upon the Administrative Agent, any other Bank, or the directors,
officers, agents, or employees of the Administrative Agent or of any other Bank,
continue to make its own independent credit analyses and decisions in acting or
not acting under the Loan Documents. Except for notices, reports and other
documents expressly herein required to be furnished to the Banks by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or credit worthiness of Borrower which may come into the possession of
any of the Agent-Related Persons.

41



--------------------------------------------------------------------------------



 



     Section 9.05. Action by Administrative Agent.
     (a) The Administrative Agent may assume that no Event of Default has
occurred and is continuing, unless the Administrative Agent has actual knowledge
of the Event of Default, has received notice from Borrower stating the nature of
the Event of Default and stating that such notice is a “notice of default”, or
has received notice from a Bank stating the nature of the Event of Default and
that that Bank considers the Event of Default to have occurred and to be
continuing.
     (b) The Administrative Agent has only those obligations under the Loan
Documents that are expressly set forth therein. Without limitation on the
foregoing, the Administrative Agent shall have no duty to inspect any property
of Borrower although the Administrative Agent may in its discretion periodically
inspect any property from time to time.
     (c) Except for any obligation expressly set forth in the Loan Documents and
as long as the Administrative Agent may assume that no Event of Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its discretion to act or not act, except that the
Administrative Agent shall be required to act or not act upon the instructions
of the Majority Banks (or of all the Banks, to the extent required by
Section 10.02) and those instructions shall be binding upon the Administrative
Agent and all the Banks, provided that the Administrative Agent shall not be
required to act or not act if to do so would expose the Administrative Agent to
significant personal liability or would be contrary to any Loan Document or to
applicable law.
     (d) If the Administrative Agent may not, pursuant to Section 9.05(a),
assume that no Event of Default has occurred and is continuing, the
Administrative Agent shall give notice thereof to the Banks and shall act or not
act upon the instructions of the Majority Banks (or all of the Banks, to the
extent required by Section 10.02), provided that the Administrative Agent shall
not be required to act or not act if to do so would expose the Administrative
Agent to significant liability or would be contrary to any Loan Document or to
applicable law. The Administrative Agent will notify the Banks of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Majority Banks in
accordance with Article 8; provided, however, that unless and until the
Administrative Agent has received any such request, the Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Banks.
     (e) The Administrative Agent shall have no liability to any Bank for
acting, or not acting, as instructed by the Majority Banks (or all the Banks, if
required under Section 10.02), notwithstanding any other provision hereof.

42



--------------------------------------------------------------------------------



 



     Section 9.06. Liability of Administrative Agent. None of the Agent-Related
Persons shall be liable for any action taken or not taken by them under or in
connection with the Loan Documents, except for their own gross negligence or
willful misconduct. Without limitation on the foregoing, the Agent-Related
Persons:
     (a) may treat each Person whose name is recorded in the Register as a Bank
hereunder until the Administrative Agent receives notice of the assignment or
transfer of such Person’s interests hereunder in form satisfactory to the
Administrative Agent, signed by that Bank;
     (b) may consult with legal counsel, in-house legal counsel, independent
public accountants, in-house accountants and other professionals, or other
experts selected by it, of with legal counsel, independent public accountants,
or other experts for Borrower, and shall not be liable for any action taken or
not taken by it or them in good faith in accordance with the advice of such
legal counsel, independent public accountants, or experts;
     (c) will not be responsible to any Bank for any statement, warranty, or
representation made in any of the Loan Documents or in any notice, certificate,
report, request, or other statement (written or oral) in connection with any of
the Loan Documents;
     (d) except to the extent expressly set forth in the Loan Documents, will
have no duty to ascertain or inquire as to the performance or observance by
Borrower or any other Person of any of the terms, conditions, or covenants of
any of the Loan Documents or to inspect the property, books, or records of
Borrower or any of its Subsidiaries or other Person;
     (e) will not be responsible to any Bank for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency, or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith;
     (f) will not incur any liability by acting or not acting in reliance upon
any Loan Document, notice, consent, certificate, statement, or other instrument
or writing believed by it or them to be genuine and signed or sent by the proper
party or parties; the Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Majority Banks and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of the Banks (for purposes of determining compliance with the
conditions specified in Section 4.01, each Bank that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Administrative Agent to
such Bank for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Bank); and

43



--------------------------------------------------------------------------------



 



     (g) will not incur any liability for any arithmetical error in computing
any amount payable to or receivable from any Bank hereunder, including without
limitation payment of principal and interest hereunder, payment of commitment
fees, Loans, and other amounts; provided that promptly upon discovery of such an
error in computation, the Administrative Agent, the Banks and (to the extent
applicable) Borrower shall make such adjustments as are necessary to correct
such error and to restore the parties to the position that they would have
occupied had the error not occurred.
     Section 9.07. Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Banks shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), pro rata, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including, without
limitation, attorney’s fees and disbursements and the allocated cost of in-house
counsel) of any kind or nature whatsoever which may at any time (including at
any time following repayment of the Loans and the termination, resignation or
replacement of the Administrative Agent or replacement of any Bank) be imposed
on, incurred by or asserted against any such Person in any way relating to or
arising out of this Agreement or any document contemplated by or referred to
herein, or the transactions contemplated hereby, or any action taken or omitted
by any such Person under or in connection with any of the foregoing, including
with respect to any investigation, litigation or proceeding (including any
bankruptcy or other insolvency proceeding or appellate proceeding) related to or
arising out of this Agreement or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, however, that no Bank
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting from such Person’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Bank shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including fees and expenses of any counsel
(including in-house counsel)) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Administrative Agent.

44



--------------------------------------------------------------------------------



 



     Section 9.08. Successor Administrative Agent. The Administrative Agent may,
and at the request of the Majority Banks shall, resign as Administrative Agent
upon 30 days’ notice to the Banks. If the Administrative Agent resigns under
this Agreement, the Majority Banks shall appoint from among the Banks a
successor agent for the Banks. If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Banks and Borrower,
a successor agent from among the Banks. Upon the acceptance of its appointment
as successor agent hereunder, such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article 9 and
Section 10.03 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor agent has accepted appointment as Administrative Agent by the date
which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Majority Banks
appoint a successor agent as provided for above.
     Section 9.09. Withholding Tax. Each Bank that is a “foreign corporation,
partnership or trust” within the meaning of the Code shall deliver to the
Administrative Agent, prior to becoming a Bank (including after accepting an
assignment of an interest herein) and promptly upon becoming aware that any form
or other documentation provided pursuant to this Section 9.09 has become
invalid, two duly signed completed copies of either IRS Form W-8BEN or any
successor form thereto (relating to such Person and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Person
by Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor form
thereto (relating to all payments to be made to such Person by Borrower pursuant
to this Agreement) or such other evidence satisfactory to Borrower and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax. Thereafter and from time to time, each such
Person shall (a) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
Borrower pursuant to this Agreement, (b) promptly notify the Administrative

45



--------------------------------------------------------------------------------



 



Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (c) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Bank, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction, and, unless such failure shall result from
a change in law making it impossible for such Person to provide such forms or
other documentation, the Borrower shall not be required to pay any additional
amounts as a result of such withholding. If any Governmental Authority asserts
that the Administrative Agent did not properly withhold any tax or other amount
from payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, and costs and expenses (including the reasonable fees and
out-of-pocket expenses of any legal counsel (including the allocated cost of
in-house counsel)) of the Administrative Agent. The obligation of the Banks
under this Section shall survive the payment of all Obligations and the
resignation or replacement of the Administrative Agent.
ARTICLE 10
Miscellaneous
     Section 10.01. Cumulative Remedies; No Waiver. The rights, powers, and
remedies of the Administrative Agent or any Bank provided in any Loan Document
are cumulative and not exclusive of any right, power, or remedy provided by law
or equity. No failure or delay on the part of the Administrative Agent or any
Bank in exercising any right, power, or remedy may be, or may be deemed to be, a
waiver thereof; nor may any single or partial exercise of any right, power, or
remedy preclude any other or further exercise of any other right, power, or
remedy. The terms and conditions of Sections 4.01 and 4.02 are inserted for the
sole benefit of the Banks and may be waived by the Majority Banks in whole or in
part with or without terms or conditions in respect of any Loan, without
prejudicing the Bank’s rights to assert them in whole or in part in respect of
any other Loans.
     Section 10.02. Amendments; Consents. No amendment, modification,
supplement, termination, or waiver of any provision of this Agreement, and no
consent to any departure by Borrower therefrom, may in any event be effective
unless in writing signed by the Administrative Agent with the written approval
of

46



--------------------------------------------------------------------------------



 



the Majority Banks, and then only in the specific instance and for the specific
purpose given; and in addition to the approval in writing of the Majority Banks,
no amendment, modification, supplement, termination, waiver, or consent may be
effective:
     (a) to reduce the principal of, or the amount of principal, principal
prepayments, or the rate of interest payable on, any Obligation or increase the
amount of any Commitment or decrease the amount of any fee payable to any Bank
without the approval in writing of each affected Bank;
     (b) to postpone any date fixed for any payment of principal of, prepayment
of principal of, or any installment of interest on, any Obligation or any
installment of any fee or to extend the term of any Commitment without the
approval in writing of each affected Bank;
     (c) to amend or modify the provisions of the definitions in Section 1.01 of
“Commitment” or “Majority Banks”, of Sections 10.02, 10.09, 10.11 or of
Article 8 without the approval of all the Banks; or
     (d) to amend or modify any provision of this Agreement that expressly
requires the consent or approval of all the Banks without the approval of all
the Banks;
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Majority Banks, all
the Banks or all the affected Banks, as the case may be, affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document. Any amendment, modification, supplement, termination, waiver or
consent pursuant to this Section 10.02 shall apply equally to and be binding
upon, all of the Banks.
     Section 10.03. Costs, Expenses and Taxes. Borrower shall pay on demand the
reasonable costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, execution and delivery, amendment, waiver, refinancing
and restructuring of, and reorganization (including a bankruptcy reorganization,
if such payment is approved by the bankruptcy court) affecting, the Loan
Documents and the reasonable expenses of the Administrative Agent and the Banks
in connection with the enforcement of the Loan Documents, and any matter related
thereto, including without limitation filing fees, recording fees, title
insurance fees, appraisal fees, search fees, and other out-of-pocket expenses
and the reasonable fees and out-of-pocket expenses of any legal counsel
(including the allocated cost of in-house counsel), independent public
accountants, and other outside experts retained by the Administrative Agent or
the Banks. Borrower shall pay any and all documentary and other taxes (other
than income or gross receipts taxes generally applicable to banks) and all
costs,

47



--------------------------------------------------------------------------------



 



expenses, fees, and charges payable or determined to be payable in connection
with the filing or recording of this Agreement, any other Loan Document, or any
other instrument or writing to be delivered hereunder or thereunder, or in
connection with any transaction pursuant hereto or thereto, and shall reimburse,
hold harmless, and indemnify the Administrative Agent and the Banks from and
against any and all loss, liability, or legal or other expense with respect to
or resulting from any delay in paying or failure to pay any tax, cost, expense,
fee, or charge or that any of them may suffer or incur by reason of the failure
of Borrower to perform any of the Obligations. Any amount payable to the
Administrative Agent or the Banks under this Section 10.03 shall bear interest
from the date of demand for payment at the rate then in effect for Base Rate
Loans.
     Section 10.04. Banks’ Relationship. Nothing contained in this Agreement or
any other Loan Document and no action taken by the Banks and Borrower pursuant
hereto or thereto may, or may be deemed to, make any Bank and Borrower a
partnership, an association, a joint venture, or other entity. The sole
relationship between the Banks and Borrower is that of lenders and borrower,
respectively. Each Bank’s obligation to make any Loan is several, and not joint
or joint and several, and is not conditioned upon the performance by all other
Banks of their obligations to make Loans. A default by any Bank will not
increase the Commitment of any other Bank. Any Bank not in default may, if it
desires, assume in such proportion as the non-defaulting Banks may agree the
obligations of any Bank in default, but is not obligated to do so.
     Section 10.05. Survival of Representations and Warranties. All
representations and warranties of Borrower contained herein or in any other Loan
Document (including, for this purpose, all representations and warranties
contained in any certificate or other writing required to be delivered by or on
behalf of Borrower pursuant to any Loan Document) will survive the execution and
delivery of this Agreement, and, in the absence of actual knowledge by the Banks
of the untruth of any representation or warranty, have been or will be relied
upon by the Banks, notwithstanding any investigation made by the Banks or on
their behalf.
     Section 10.06. Notices.
     (a) General. Unless otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

48



--------------------------------------------------------------------------------



 



     (i) if to Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.06 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
     (ii) if to any other Bank, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Borrower and the
Administrative Agent.
     (b) Timing. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the United States mail, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail, when received; provided, however, that
notices and other communications to the Administrative Agent and the Banks
pursuant to Article 2 shall not be effective until actually received by such
Person. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.
     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents
maybe transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrower, the
Administrative Agent and the Banks. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
     (d) Reliance by the Administrative Agent and Banks. The Administrative
Agent and the Banks shall be entitled to rely and act upon any notices
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.
     Section 10.07. Execution in Counterparts. This Agreement and any other Loan
Document may be executed in any number of counterparts and any party hereto or
thereto may execute any counterpart, each of which when executed and delivered
will be deemed to be an original and all of which counterparts of this Agreement
or any other Loan Document, as the case may be, taken together will be deemed to
be but one and the same instrument. The execution of this Agreement or any other
Loan Document by any party hereto or thereto will not become effective until
counterparts hereof or thereof, as the case may be, have been executed by all
the parties hereto or thereto.

49



--------------------------------------------------------------------------------



 



     Section 10.08. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Bank (and any attempted assignment or transfer by Borrower without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Bank may at any time assign, with, so long as no Event of Default
has occurred and is continuing, the consent of Borrower (which consent may be
given or withheld in Borrower’s sole discretion) to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Bank’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Bank or an Affiliate of a Bank
or an Approved Fund with respect to a Bank, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent to be within the discretion of
the consenting party), (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee shall not be payable by the Borrower)
and (iv) no consent of Borrower shall be required if the

50



--------------------------------------------------------------------------------



 



proposed assignment is to another Bank, an Affiliate of a Bank or an Approved
Fund with respect to a Bank unless as a result of such assignment, the Borrower
would incur an additional cost pursuant to Section 3.06, but the assigning Bank
shall give the Administrative Agent and Borrower written notice thereof. Subject
to acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto but shall continue to
be entitled to the benefits of Sections 3.01, 3.03 and 3.09 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at the Administrative Agent’s Payment Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Bank, at any reasonable time and from time to time upon reasonable prior notice.
     (d) Any Bank may at any time, without the consent of, but with notice to,
Borrower and the Administrative Agent, sell participations to any Person (other
than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries (each, a “Participant”)) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that

51



--------------------------------------------------------------------------------



 



such Bank shall retain the sole right to enforce this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement or instrument may provide that such Bank will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification that would (x) postpone any date upon which any payment of money is
to be paid to such Participant or (y) reduce the principal, interest, fees or
other amounts payable to such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.03 and 3.09 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of, and be subject to, Section 10.09 as though it were a Bank.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.03 and 3.09 than the applicable Bank would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent. A Participant that would be a “foreign corporation,
partnership or trust” as contemplated by Section 9.09 (a “Foreign Bank”) if it
were a Bank shall not be entitled to the benefits of Section 3.01 unless
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of Borrower, to comply with Section 9.09 as
though it were a Bank.
     (f) Any Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such Bank
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Bank as a party hereto.
     (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means, (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless (A) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivative transaction or (B) an Event of Default has occurred and is
continuing, Borrower (each such consent to be within the discretion of the
consenting party); provided, that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower or any of Borrower’s Affiliates or
Subsidiaries.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

52



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.
     Section 10.09. Right of Setoff; Sharing of Excess Payment.
     (a) Borrower acknowledges that each Bank and each of its Affiliates have a
contractual right of setoff of amounts credited to any deposit account
maintained by Borrower with that Bank or its Affiliates against the Obligations
owed to that Bank or its Affiliates. Upon the occurrence of an Event of Default
which is then continuing, Borrower consents to the exercise by each Bank and its
Affiliates of its right of setoff, as aforesaid, in accordance with applicable
Laws.
     (b) Each Bank severally agrees that if that Bank or any of its Affiliates
shall, through the exercise of a right of setoff, banker’s lien or counterclaim
against Borrower or by virtue of a voluntary or involuntary payment received or
applied, receive payment or reduction of a proportion of the aggregate amount of
principal and interest then due hereunder, or amounts due to that Bank or its
Affiliates in respect of fees hereunder (collectively, the “Aggregate Amounts
Due” to such Bank and such Affiliates), which is greater than the proportion
received by any other Bank in respect to the Aggregate Amounts Due to such other
Bank, then the Bank and its Affiliates receiving such greater proportionate
payment shall purchase participations (which it shall be deemed to have
purchased from each seller simultaneously upon the receipt by such seller of its
portion of such payment) in the Aggregate Amounts Due to the other Banks so that
all such recoveries of Aggregate Amounts Due shall be shared by the Banks in
proportion to the Aggregate Amounts Due them. If all or a portion of any such
excess payment is thereafter recovered from any Bank which received the same,
the purchase provided for herein shall be rescinded to the extent of such
recovery, without interest.
     Section 10.10. Indemnification by Borrower. Whether or not the transactions
contemplated hereby are consummated, Borrower agrees to indemnify, save and hold
harmless each Agent-Related Person, each Bank and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against: (a) any and all claims,
demands, actions or causes of action that are asserted against any Indemnitee by
any Person (other than the Administrative Agent or any Bank) relating directly
or indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against Borrower, any Affiliate of Borrower or any of
their respective officers or directors which arises out of or in connection with
the Loan Documents, the use of Loan proceeds or the transactions

53



--------------------------------------------------------------------------------



 



contemplated thereby; (b) any and all claims, demands, actions or causes of
action that may at any time (including at any time following repayment of the
Obligations and the resignation or removal of the Administrative Agent or the
replacement of any Bank) be asserted or imposed against any Indemnitee, arising
out of or relating to, the Loan Documents, any predecessor loan documents, the
Commitments, the use or contemplated use of the proceeds of any Loan, or the
relationship of Borrower, the Administrative Agent and the Banks under this
Agreement or any other Loan Document; (c) any administrative or investigative
proceeding by any Governmental Agency arising out of or related to a claim,
demand, action or cause of action described in subsection (a) or (b) above; and
(d) any and all liabilities (including liabilities under indemnities), losses,
costs or expenses (including, without limitation, attorney’s fees and
disbursements and the allocated cost of in-house counsel) that any Indemnitee
suffers or incurs as a result of the assertion of any foregoing claim, demand,
action, cause of action or proceeding, or as a result of the preparation of any
defense in connection with any foregoing claim, demand, action, cause of action
or proceeding, and whether or not an Indemnitee is a party to such claim,
demand, action, cause of action or proceeding (all the foregoing, collectively,
the “Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any claim caused by its own gross negligence or willful
misconduct or for any loss asserted against it by another Indemnitee. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all the other Obligations.
     Section 10.11. Nonliability of Banks. Neither the Administrative Agent nor
any Bank undertakes or assumes any responsibility or duty to Borrower to review,
inspect, supervise, pass judgment upon, or inform Borrower of any matter in
connection with any phase of Borrower’s business, operations, or condition,
financial or otherwise. Borrower shall rely entirely upon its own judgment with
respect to such matters, and any review, inspection, supervision, exercise of
judgment, or information supplied to Borrower by the Administrative Agent or any
Bank in connection with any such matter is for the protection of the
Administrative Agent and the Banks, and neither Borrower nor any third party is
entitled to rely thereon.
     Section 10.12. Confidentiality. Each Bank agrees to hold any confidential
information which it may receive from Borrower pursuant to this Agreement in
confidence, except for disclosure (a) to its Affiliates, legal counsel,
accountants, and other professional advisors to the Bank provided that such
advisors and Affiliates are obliged to hold such information in confidence, (b)
regulatory officials having jurisdiction over the Bank or its Affiliates, (c) as
required by law or legal process or in connection with any legal proceeding to
which the Bank is a party provided that Borrower is notified prior to or
concurrently with any such disclosure, and (d) to the Administrative Agent or
another Bank. This Agreement, and other confidential information as approved by
Borrower at the time, may be disclosed, subject to an agreement containing
provisions substantially the same as those of this Section 10.12, to any
Participants, Eligible Assignees, potential Participants or potential Eligible
Assignees.

54



--------------------------------------------------------------------------------



 



     Section 10.13. Investment Intent. Each Bank is making the Loans provided
for herein for its own account and not with a view to the distribution thereof,
subject, nevertheless, to any requirement that its property shall at all times
be within its control, and subject further to the Bank’s right (reserved hereby)
to sell participations in the Loans pursuant to this Agreement.
     Section 10.14. Further Assurances. Borrower shall, at its expense and
without expense to the Administrative Agent or any Bank, do, execute, and
deliver such further acts and documents as the Administrative Agent from time to
time reasonably requires for the assuring and confirming unto them the rights
hereby created or intended now or hereafter so to be, or for carrying out the
intention or facilitating the performance of the terms of any Loan Document.
     Section 10.15. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and supersedes all prior agreements, written or oral, on
the subject matter hereof; provided, however, that the foregoing is subject to
Section 5.18.
     Section 10.16. Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial. The Loan Documents shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York. The Loan Documents were
drafted with the joint participation of Borrower and the Banks and shall be
construed neither against nor in favor of either, but rather in accordance with
the fair meaning thereof. All judicial proceedings brought against Borrower with
respect to this Agreement may be brought in any state or federal court of
competent jurisdiction in the State of New York, and by execution and delivery
of this Agreement, Borrower accepts for itself and in connection with its
properties, generally and unconditionally, the nonexclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. Borrower irrevocably waives any right
it may have to assert the doctrine of forum non conveniens or to object to venue
to the extent any proceeding is brought in accordance with this Section. EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.
     Section 10.17. Severability of Provisions. Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

55



--------------------------------------------------------------------------------



 



     Section 10.18. Headings. Article and section headings in this Agreement and
the other Loan Documents are included for convenience of reference only and are
not part of this Agreement or the other Loan Documents for any other purpose.
     Section 10.19. Time of the Essence. Time is of the essence of the Loan
Documents.
     Section 10.20. USA PATRIOT Act Notice. Each Bank (whether a party hereto on
the date hereof or hereafter) and the Administrative Agent (for itself and not
on behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. No. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the USA PATRIOT Act and to provide notice of these requirements, and this
notice shall satisfy such notice requirements of the USA PATRIOT Act.

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  AVERY DENNISON CORPORATION, as
     Borrower    
 
           
 
  By:   /s/ Daniel R. O’Bryant    
 
           
 
      Name: Daniel R. O’Bryant    
 
      Title: Executive Vice President, Finance    
 
      and Chief Financial Officer    
 
           
 
  By:   /s/ Karyn E. Rodriguez    
 
           
 
      Name: Karyn E. Rodriguez    
 
      Title: Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A. as              Administrative Agent
and Lender    
 
           
 
  By:   /s/ Thomas T. Hou
 
Name: Thomas T. Hou    
 
      Title: Executive Director    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Robert W. Troutman
 
Name: Robert W. Troutman    
 
      Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                  CITICORP NORTH AMERICA, INC.    
 
           
 
  By:   /s/ Walter L. Larsen
 
Name: Walter L. Larsen    
 
      Title: Mg. Director    

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, N.A.    
 
           
 
  By:   /s/ James Travagline
 
Name: James Travagline    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC    
 
           
 
  By:   /s/ Russell C. Johnson
 
Name: Russell C. Johnson    
 
      Title: Associate Director    

 



--------------------------------------------------------------------------------



 



Schedule 2.01
COMMITMENT SCHEDULE

          Lender   Commitment  
JPMorgan Chase Bank, N.A.
  $ 540,000,000  
Bank of America, N.A.
  $ 236,250,000  
Citicorp North America, Inc.
  $ 236,250,000  
Barclays Bank PLC
  $ 168,750,000  
Wachovia Bank, N.A.
  $ 168,750,000  
 
     
Total
  $ 1,350,000,000  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 5.04

                  JURISDICTION     2006 SUBSIDIARY   IN WHICH ORGANIZED
1.
  A.V. CHEMIE GMBH   SWITZERLAND
2.
  ADC PHILIPPINES, INC.   PHILIPPINES
3.
  ADESPAN S.R.L.   ITALY
4.
  ADESPAN U.K. LIMITED   UNITED KINGDOM
5.
  AUSTRACOTE PTY LTD.   AUSTRALIA
6.
  AVERY (CHINA) COMPANY LIMITED   CHINA
7.
  AVERY CORP.   U.S.A.
8.
  AVERY de MEXICO S.A. de C.V.   MEXICO
9.
  Avery Dennison Holdings (Malta) Limited   Malta
10.
  Avery Dennison (Asia) Holdings Limited   MAURITIUS
11.
  AVERY DENNISON (BANGLADESH) LTD.   BANGLADESH
12.
  AVERY DENNISON (FIJI) LIMITED   FIJI
13.
  AVERY DENNISON (FUZHOU) CONVERTED PRODUCTS LIMITED   CHINA
14.
  AVERY DENNISON (GUANGZHOU) CO. LTD.   CHINA
15.
  AVERY DENNISON (GUANGZHOU) CONVERTED PRODUCTS LIMITED   CHINA
16.
  AVERY DENNISON (HONG KONG) LIMITED   HONG KONG
17.
  AVERY DENNISON (INDIA) PRIVATE LIMITED   INDIA
18.
  AVERY DENNISON (IRELAND) LIMITED   IRELAND
19.
  AVERY DENNISON (KUNSHAN) CO., LIMITED   CHINA
20.
  AVERY DENNISON (MALAYSIA) SDN. BHD.   MALAYSIA
21.
  Avery Dennison (Qingdao) Converted Products Limited   CHINA
22.
  AVERY DENNISON (SUZHOU) CO. LIMITED   CHINA
23.
  AVERY DENNISON (THAILAND) LTD.   THAILAND
24.
  AVERY DENNISON (VIETNAM) LIMITED   VIETNAM
25.
  AVERY DENNISON AUSTRALIA GROUP HOLDINGS PTY LIMITED   AUSTRALIA
26.
  AVERY DENNISON AUSTRALIA INTERNATIONAL HOLDINGS PTY LTD.   AUSTRALIA
27.
  AVERY DENNISON AUSTRALIA PTY LTD.   AUSTRALIA
28.
  AVERY DENNISON BELGIE BVBA   BELGIUM
29.
  AVERY DENNISON BV   NETHERLANDS
30.
  AVERYDENNISON C.A.   VENEZUELA
31.
  AVERY DENNISON CANADA INC.   CANADA
32.
  AVERY DENNISON CHILE S.A.   CHILE
33.
  AVERY DENNISON COLOMBIA S. A.   Colombia
34.
  AVERY DENNISON CONVERTED PRODUCTS de MEXICO, S.A. de C.V.   MEXICO
35.
  AVERY DENNISON CONVERTED PRODUCTS EL SALVADOR S. A. de C. V.   EL SALVADOR
36.
  AVERY DENNISON COORDINATION CENTER BVBA   BELGIUM





--------------------------------------------------------------------------------



 



                  JURISDICTION     2006 SUBSIDIARY   IN WHICH ORGANIZED
37.
  AVERY DENNISON de ARGENTINA S.A.   ARGENTINA
38.
  AVERY DENNISON DEUTSCHLAND GmbH   GERMANY
39.
  AVERY DENNISON do BRASIL LTDA.   BRAZIL
40.
  AVERY DENNISON ETIKET TICARET LIMITED SIRKETI   TURKEY
41.
  AVERY DENNISON EUROPE HOLDING (DEUTSCHLAND) GmbH & Co KG   GERMANY
42.
  AVERY DENNISON FINANCE BELGIUM BVBA   BELGIUM
43.
  AVERY DENNISON FINANCE FRANCE S. A. S.   FRANCE
44.
  AVERY DENNISON FINANCE GERMANY GmbH   GERMANY
45.
  Avery Dennison Finance Luxembourg II Sarl   LUXEMBOURG
46.
  AVERY DENNISON FINANCE LUXEMBOURG S. A. R. L.   LUXEMBOURG
47.
  AVERY DENNISON FOUNDATION   U.S.A.
48.
  AVERY DENNISON FRANCE S.A.S.   FRANCE
49.
  AVERY DENNISON G HOLDINGS I COMPANY   U.S.A.
50.
  AVERY DENNISON G HOLDINGS III COMPANY   U.S.A.
51.
  AVERY DENNISON G INVESTMENTS III LIMITED   GIBRALTAR
52.
  AVERY DENNISON G INVESTMENTS V LIMITED   GIBRALTAR
53.
  AVERY DENNISON GROUP DANMARK ApS   DENMARK
54.
  Avery Dennison Group Singapore (Pte) Limited   SINGAPORE
55.
  AVERY DENNISON HOLDING & FINANCE THE NETHERLANDS BV   NETHERLANDS
56.
  AVERY DENNISON HOLDING AG   SWITZERLAND
57.
  AVERY DENNISON HOLDING GmbH   GERMANY
58.
  AVERY DENNISON HOLDING LUXEMBOURG S. A. R. L.   LUXEMBOURG
59.
  AVERY DENNISON HOLDINGS LIMITED   AUSTRALIA
60.
  AVERY DENNISON HOLDINGS NEW ZEALAND LIMITED   NEW ZEALAND
61.
  AVERY DENNISON HONG KONG BV   NETHERLANDS
62.
  AVERY DENNISON HUNGARY LIMITED   HUNGARY
63.
  AVERY DENNISON IBERICA, S.A.   SPAIN
64.
  AVERY DENNISON INVESTMENTS LUXEMBOURG S.a.r.l.   LUXEMBOURG
65.
  AVERY DENNISON INVESTMENTS THE NETHERLANDS BV   NETHERLANDS
66.
  AVERY DENNISON ITALIA S.r.l.   ITALY
67.
  AVERY DENNISON KOREA LIMITED   KOREA
68.
  AVERY DENNISON LUXEMBOURG S.A.R.L.   LUXEMBOURG
69.
  AVERY DENNISON MANAGEMENT GmbH   GERMANY
70.
  AVERY DENNISON MANAGEMENT KGaA   LUXEMBOURG
71.
  AVERY DENNISON MANAGEMENT LUXEMBOURG S.A.R.L.   LUXEMBOURG
72.
  AVERY DENNISON MATERIALS FRANCE S.A.R.L.   FRANCE





--------------------------------------------------------------------------------



 



                  JURISDICTION     2006 SUBSIDIARY   IN WHICH ORGANIZED
73.
  AVERY DENNISON MATERIALS GmbH   GERMANY
74.
  AVERY DENNISON MATERIALS IRELAND LIMITED   IRELAND
75.
  AVERY DENNISON MATERIALS NEDERLAND BV   NETHERLANDS
76.
  AVERY DENNISON MATERIALS NEW ZEALAND LIMITED   NEW ZEALAND
77.
  AVERY DENNISON MATERIALS PTY LIMITED   AUSTRALIA
78.
  AVERY DENNISON MATERIALS SDN BHD   MALAYSIA
79.
  AVERY DENNISON MATERIALS U.K. LIMITED   UNITED KINGDOM
80.
  AVERY DENNISON MOROCCO SARL   MOROCCO
81.
  AVERY DENNISON NETHERLANDS INVESTMENT II B. V.   NETHERLANDS
82.
  AVERY DENNISON NETHERLANDS INVESTMENT III BV   NETHERLANDS
83.
  AVERY DENNISON NETHERLANDS INVESTMENT VI BV   NETHERLANDS
84.
  AVERY DENNISON NORDIC ApS   DENMARK
85.
  AVERY DENNISON NORGE A/S   NORWAY
86.
  AVERY DENNISON OFFICE ACCESSORIES U.K. LIMITED   UNITED KINGDOM
87.
  AVERY DENNISON OFFICE PRODUCTS (NZ) LIMITED   NEW ZEALAND
88.
  AVERY DENNISON OFFICE PRODUCTS (PTY.) LTD.   SOUTH AFRICA
89.
  AVERY DENNISON OFFICE PRODUCTS COMPANY   U.S.A.
90.
  AVERY DENNISON OFFICE PRODUCTS de MEXICO, S.A. de C.V.   MEXICO
91.
  AVERY DENNISON OFFICE PRODUCTS EUROPE GmbH   SWITZERLAND
92.
  AVERY DENNISON OFFICE PRODUCTS FRANCE S. A. S.   FRANCE
93.
  AVERY DENNISON OFFICE PRODUCTS ITALIA S.r.l.   ITALY
94.
  AVERY DENNISON OFFICE PRODUCTS MANUFACTURING U.K. LTD.   UNITED KINGDOM
95.
  AVERY DENNISON OFFICE PRODUCTS PTY LIMITED   AUSTRALIA
96.
  AVERY DENNISON OFFICE PRODUCTS U.K. LTD.   UNITED KINGDOM
97.
  AVERY DENNISON OSTERREICH GMBH   Austria
98.
  AVERY DENNISON OVERSEAS CORPORATION   U.S.A.
99.
  AVERY DENNSON OVERSEAS CORPORATION (JAPAN BRANCH)   JAPAN
100.
  AVERY DENNISON PENSION TRUSTEE LIMITED   UNITED KINGDOM
101.
  AVERY DENNISON PERU S.R.L.   PERU
102.
  AVERY DENNISON POLSKA SP. Z O.O.   POLAND
103.
  AVERY DENNISON PRAHA SPOL. R. O.   CZECH REPUBLIC
104.
  AVERY DENNISON REFLECTIVES DO BRAZIL LTDA.   BRAZIL
105.
  AVERY DENNISON RETAIL INFORMATION SERVICES de MEXICO, S. A. de C.V.   MEXICO

106.
  AVERY DENNISON RETAIL INFORMATION SERVICES DOMINICAN REPUBLIC, S.A.  
DOMINICAN REPUBLIC
107.
  AVERY DENNISON RETAIL INFORMATION SERVICES GUATEMALA, S. A.   GUATEMALA





--------------------------------------------------------------------------------



 



                  JURISDICTION     2006 SUBSIDIARY   IN WHICH ORGANIZED
108.
  Avery Dennison RFID Company   U.S.A.
109.
  AVERY DENNISON RINKE GmbH   GERMANY
110.
  AVERY DENNISON RIS KOREA LTD.   KOREA
111.
  AVERY DENNISON RIS LANKA (PRIVATE) LIMITED   SRI LANKA
112.
  AVERY DENNISON SCANDINAVIA ApS   DENMARK
113.
  AVERY DENNISON SCHWEIZ AG   SWITZERLAND
114.
  AVERY DENNISON SECURITY PRINTING EUROPE ApS   DENMARK
115.
  AVERY DENNISON SHARED SERVICES, INC.   U.S.A.
116.
  AVERY DENNISON SINGAPORE (PTE) LTD   SINGAPORE
117.
  AVERY DENNISON SOUTH AFRICA (PROPRIETARY) LIMITED   SOUTH AFRICA
118.
  AVERY DENNISDN SUOMI OY   FINLAND
119.
  AVERY DENNISON SVERIGE AB   SWEDEN
120.
  AVERY DENNISON SYSTEMES d’ETIQUETAGE FRANCE S.A.S.   FRANCE
121.
  AVERY DENNISON TAIWAN LIMITED   TAIWAN
122.
  AVERY DENNISON U.K. LIMITED   UNITED KINGDOM
123.
  AVERY DENNISON VERMOGENSVERWALTUNGS GmbH & Co K.G.   GERMANY
124.
  AVERY DENNISON ZWECKFORM AUSTRIA GmbH   AUSTRIA
125.
  AVERY DENNISON ZWECKFORM OFFICE PRODUCTS EUROPE GmbH   GERMANY
126.
  AVERY DENNISON ZWECKFORM OFFICE PRODUCTS MANUFACTURING GmbH   GERMANY
127.
  AVERY DENNISON ZWECKFORM UNTERSTUTZUNGSKASSE GmbH   GERMANY
128.
  AVERY DENNISON, S.A. de C.V.   MEXICO
129.
  AVERY DENNISON-MAXELL K. K.   JAPAN
130.
  AVERY GRAPHIC SYSTEMS, INC.   U.S.A.
131.
  AVERY GUIDEX LIMITED   UNITED KINGDOM
132.
  AVERY HOLDING LIMITED   UNITED KINGDOM
133.
  AVERY HOLDING S.A.S.   FRANCE
134.
  AVERY OFFICE PRODUCTS PUERTO RICO LLC   PUERTO RICO
135.
  AVERY PACIFIC LLC   U.S.A.
136.
  AVERY PROPERTIES PTY. LIMITED   AUSTRALIA
137.
  AVERY, INC.   U.S.A.
138.
  DENNISON COMERCIO, IMPORTACAS E EXPORTACAO LTDA.   BRAZIL
139.
  DENNISON DEVELOPMENT ASSOCIATES   U.S.A.
140.
  DENNISON INTERNATIONAL COMPANY   U.S.A.
141.
  DENNISON MANUFACTURING COMPANY   U.S.A.
142.
  INDUSTRIAL DE MARCAS LTDA   COLOMBIA
143.
  JAC (U.K.) LIMITED   UNITED KINGDOM





--------------------------------------------------------------------------------



 



                  JURISDICTION     2006 SUBSIDIARY   IN WHICH ORGANIZED
144.
  JAC ASIA PACIFIC PTY LTD.   AUSTRALIA
145.
  JAC ASIA PACIFIC SDN BHD   Malaysia
146.
  JAC AUSTRALIA PTY LTD.   Australia
147.
  JAC CARIBE C.s.Z.   DOMINICAN REPUBLIC
148.
  JAC DO BRASIL LTDA.   Brazil
149.
  JAC NEW ZEALAND LIMITED   New Zealand
150.
  JACKSTADT FRANCE S.N.C.   France
151.
  JACKSTADT FRANCE SARL   France
152.
  JACKSTADT GmbH   Germany
153.
  JACKSTADT SOUTH AFRICA (PTY) LTD.   South Africa
154.
  JACKSTADT VERMOGENSVERWALTUNGS GmbH   GERMANY
155.
  L&E AMERICAS SERVICIOS, S. A. de C.V.   MEXICO
156.
  L&E PACKAGING FAR EAST LIMITED   HONG KONG
157.
  MODERN MARK INTERNATIONAL LIMITED   HONG KONG
158.
  MONARCH INDUSTRIES, INC.   U.S.A.
159.
  PT AVERYDENNISON INDONESIA   INDONESIA
160.
  PT AVERY DENNISON PACKAGING INDONESIA   INDONESIA
161.
  RF IDENTICS, INC.   U.S.A.
162.
  RINKE DIS TISCARET LTD (SIRKETI)   Turkey
163.
  RINKE ETIKET SERVIS SANAYI VE TICARET LTD SIRKETI   Turkey
164.
  RINKE FAR EAST LTD   Hong Kong
165.
  RIPRO FAR EAST LTD   Hong Kong
166.
  RVL AMERICAS, S de R.L. de C.V.   MEXICO
167.
  RVL CENTRAL AMERICA, S. A.   GUATEMALA
168.
  RVL PACKAGING FAR EAST LIMITED   HONG KONG
169.
  RVL PACKAGING INDIA PRIVATE LIMITED   INDIA
170.
  RVL PACKAGING MIDDLE EAST F.Z.C.   UNITED ARAB EMIRATES
171.
  RVL PACKAGING SINGAPORE PTE LTD.   SINGAPORE
172.
  RVL PACKAGING TAIWAN LTD.   TAIWAN
173.
  RVL PACKAGING, INC.   U.S.A.
174.
  RVL PHILIPPINES, INC.   PHILIPPINES
175.
  RVL PRINTED LABEL FAR EAST LIMITED   HONG KONG
176.
  RVL PRINTED LABELS, LLC   U.S.A.
177.
  RVL SERVICE, S. DE R. L. de C. V.   MEXICO
178.
  SECURITY PRINTING DIVISION, INC.   U.S.A.
179.
  STIMSONITE AUSTRALIA PTY LIMITED   AUSTRALIA





--------------------------------------------------------------------------------



 



                  JURISDICTION     2006 SUBSIDIARY   IN WHICH ORGANIZED
180.
  TIADECO PARTICIPACOES, LTDA.   BRAZIL
181.
  UNIVERSAL PACKAGING & DESIGN, LTD.   HONG KONG
182.
  Worldwide Risk Insurance, Inc.   U.S.A.





--------------------------------------------------------------------------------



 



Schedule 5.09
LITIGATION
The Company has been designated by the U.S. Environmental Protection Agency
(“EPA”) and/or other responsible state agencies as a potentially responsible
party (“PRP”) at fourteen waste disposal or waste recycling sites, which are the
subject of separate investigations or proceedings concerning alleged soil and/or
ground water contamination and for which no settlement of the Company’s
liability has been agreed. The Company is participating with other PRPs at such
sites, and anticipates that its share of cleanup costs will be determined
pursuant to remedial agreements entered into in the normal course of
negotiations with the EPA or other governmental authorities.
The Company has accrued liabilities for these and certain other sites, including
sites in which governmental agencies have designated the Company as a PRP, where
it is probable that a loss will be incurred and the cost or amount of loss can
be reasonably estimated. However, because of the uncertainties associated with
environmental assessment and remediation activities, future expense to remediate
the currently identified sites and any sites which could be identified in the
future for cleanup could be higher than the liability currently accrued.
During the third quarter of 2006, the Company recognized additional liability of
$13 million for estimated environmental remediation costs for a former operating
facility, for which $2 million had been accrued in the second quarter of 2006.
The amount accrued represents the lower end of the current estimated range of
$15 million to $17 million for costs expected to be incurred. Management
considered additional information provided by outside consultants in revising
its previous estimates of expected costs. This estimate could change depending
on various factors such as modification of currently planned remedial actions,
changes in the site conditions, a change in the estimated time to complete
remediation, changes in laws and regulations affecting remediation requirements
and other factors.
Other amounts currently accrued are not significant to the consolidated
financial position of the Company and, based upon current information,
management believes it is unlikely that the final resolution of these matters
will significantly impact the Company’s consolidated financial position, results
of operations or cash flows.
On October 19, 2006, the U.S. Department of Justice notified the Company that
the U.S. Department of Justice had decided to close its criminal investigation
(initiated in April 2003) into competitive practices in the label stock industry
without further action, as described below.
On November 15, 2006, the Company announced that it had been notified that the
European Commission (“EC”) had closed its investigation (initiated in May 2004)
into the Company’s competitive activities in the label stock industry with no
action, as described below.
On April 14, 2003, the Company announced that it had been notified that the U.S.
Department of Justice (“DOJ”) had initiated a criminal investigation into
competitive practices in the label stock industry. The Company cooperated with
the now closed investigation.
On April 15, 2003, the U.S. Department of Justice filed a complaint in the U.S.
District Court for the Northern District of Illinois (“DOJ Merger Complaint”)
seeking to enjoin the proposed merger of UPM-Kymmene (“UPM”) and the Morgan
Adhesives (“MACtac”) division of Bemis

Schedule 5.09-1



--------------------------------------------------------------------------------



 



Co., Inc. (“Bemis”). The DOJ Merger Complaint included references not only to
the parties to the merger, but also to an unnamed “Leading Producer” of North
American label stock, which is the Company. The DOJ Merger Complaint asserted
that “UPM and the Leading Producer have already attempted to limit competition
between themselves, as reflected in written and oral communications to each
other through high level executives regarding explicit anticompetitive
understandings, although the extent to which these efforts have succeeded is not
entirely clear to the United States at the present time.” On July 25, 2003, the
United States District Court for the Northern District of Illinois entered an
order enjoining the proposed merger. UPM and Bemis thereafter agreed to
terminate the merger agreement.
On April 24, 2003, Sentry Business Products, Inc. filed a purported class action
in the United States District Court for the Northern District of Illinois
against the Company, UPM, Bemis and certain of their subsidiaries seeking treble
damages and other relief for alleged unlawful competitive practices, essentially
repeating the underlying allegations of the DOJ Merger Complaint. Ten similar
complaints were filed in various federal district courts. In November 2003, the
cases were transferred to the United States District Court for the Middle
District of Pennsylvania and consolidated for pretrial purposes. Plaintiffs
filed a consolidated complaint on February 16, 2004, which the Company answered
on March 31, 2004. On April 14, 2004, the court separated the proceedings as to
class certification and merits discovery, and limited the initial phase of
discovery to the issue of the appropriateness of class certification. On
January 4, 2006, plaintiffs filed an amended complaint. On March 1, 2007, the
court heard oral argument on the issue of the appropriateness of class
certification. The Company intends to defend these matters vigorously.
On May 6, 2003, Sekuk Global Enterprises filed a purported stockholder class
action in the United States District Court for the Central District of
California against the Company and Messrs. Neal, O’Bryant and Skovran (then CEO,
CFO and Controller, respectively) seeking damages and other relief for alleged
disclosure violations pertaining to alleged unlawful competitive practices.
Subsequently, another similar action was filed in the same court. On
September 24, 2003, the court appointed a lead plaintiff, approved lead and
liaison counsel and ordered the two actions consolidated as the “In Re Avery
Dennison Corporation Securities Litigation.” Pursuant to court order and the
parties’ stipulation, plaintiff filed a consolidated complaint in
mid-February 2004. The court approved a briefing schedule for defendants’ motion
to dismiss the consolidated complaint, with a contemplated hearing date in
June 2004. In January 2004, the parties stipulated to stay the consolidated
action, including the proposed briefing schedule, pending the outcome of the
government investigation of alleged anticompetitive conduct by the Company. On
January 12, 2007, following the DOJ’s closing of its investigation, the
plaintiffs filed a notice of voluntary dismissal of the case without prejudice.
On January 17, 2007, the Court entered an order dismissing the case.
On May 21, 2003, The Harman Press filed in the Superior Court for the County of
Los Angeles, California, a purported class action on behalf of indirect
purchasers of label stock against the Company, UPM and UPM’s subsidiary Raflatac
(“Raflatac”), seeking treble damages and other relief for alleged unlawful
competitive practices, essentially repeating the underlying allegations of the
DOJ Merger Complaint. Three similar complaints were filed in various California
courts. In November 2003, on petition from the parties, the California Judicial
Council ordered the cases be coordinated for pretrial purposes. The cases were
assigned to a coordination trial judge in the Superior Court for the City and
County of San Francisco on March 30, 2004. On January 21,

Schedule 5.09-2



--------------------------------------------------------------------------------



 



2005, American International Distribution Corporation filed a purported class
action on behalf of indirect purchasers in the Superior Court for Chittenden
County, Vermont. Similar actions were filed by Richard Wrobel, on February 16,
2005, in the District Court of Johnson County, Kansas; and by Chad and Terry
Muzzey, on February 16, 2005 in the District Court of Scotts Bluff County,
Nebraska. On February 17, 2005, Judy Benson filed a purported multi-state class
action on behalf of indirect purchasers in the Circuit Court for Cocke County,
Tennessee. The Company intends to defend these matters vigorously.
On May 25, 2004, officials from the European Commission (“EC”), assisted by
officials from national competition authorities, launched unannounced
inspections of and obtained documents from the Company’s pressure-sensitive
materials facilities in the Netherlands and Germany. The investigation
apparently sought evidence of unlawful anticompetitive activities affecting the
European paper and forestry products sector, including the label stock market.
The Company cooperated with the now closed investigation.
On July 9, 2004, the Competition Law Division of the Department of Justice of
Canada notified the Company that it was seeking information from the Company in
connection with a label stock investigation. The Company is cooperating with the
investigation.
On May 18, 2005, Ronald E. Dancer filed a purported class action in the United
States District Court for the Central District of California against the
Company, Mr. Neal, Karyn Rodriguez (VP and Treasurer) and James Bochinski (then
VP, Compensation and Benefits), for alleged breaches of fiduciary duty under the
Employee Retirement Income Security Act to the Company’s Employee Savings Plan
and Plan participants. The plaintiff alleges, among other things, that
permitting investment in and retention of Company Common Stock under the Plan
was imprudent because of alleged anticompetitive activities by the Company, and
that failure to disclose such activities to the Plan and participants was
unlawful. Plaintiff seeks an order compelling defendants to compensate the Plan
for any losses and other relief. The court approved the parties’ stipulation to
stay the matter pending the outcome of the government investigation of alleged
anticompetitive conduct by the Company. The Company intends to defend this
matter vigorously.
On August 18, 2005, the Australian Competition and Consumer Commission notified
two of the Company’s subsidiaries, Avery Dennison Material Pty Limited and Avery
Dennison Australia Pty Ltd, that it was seeking information in connection with a
label stock investigation. The Company is cooperating with the investigation.
On October 19, 2006, the DOJ notified the Company that the DOJ decided to close
its criminal investigation into competitive practices in the label stock
industry without further action.
On November 15, 2006, the Company announced that it had been notified that the
EC had closed its investigation into the Company’s competitive activities in the
label stock industry with no action.
The Board of Directors created an ad hoc committee comprised of independent
directors to oversee the foregoing matters.
The Company is unable to predict the effect of these matters at this time,
although the effect could be adverse and material.

Schedule 5.09-3



--------------------------------------------------------------------------------



 



In 2005, the Company contacted relevant authorities in the U.S. and reported the
results of an internal investigation of potential violations of the U.S. Foreign
Corrupt Practices Act. The transactions at issue were carried out by a small
number of employees of the reflective business in China, and involved, among
other things, impermissible payments or attempted impermissible payments. The
payments or attempted payments and the contracts associated with them appear to
have been relatively minor in amount and of limited duration. Corrective and
disciplinary actions have been taken. Sales of the reflective business in China
in 2005 were approximately $7 million. Based on findings to date, no changes to
the Company’s previously filed financial statements were warranted as a result
of these matters. However, the Company expects that fines or other penalties may
be incurred. While the Company is unable to predict the financial or operating
impact of any such fines or penalties, the Company believes that our behavior in
detecting, investigating, responding to and voluntarily disclosing these matters
to authorities should be viewed favorably.
The Company and its subsidiaries are involved in various other lawsuits, claims
and inquiries, most of which are routine to the nature of the business. Based
upon current information, the Company believes that the resolution of these
other matters will not materially affect us.

Schedule 5.09-4



--------------------------------------------------------------------------------



 



Schedule 10.06
PAYMENT OFFICE AND
ADDRESSES FOR NOTICES

      AVERY DENNISON CORPORATION
 
    AVERY DENNISON CORPORATION 150 North Orange Grove Boulevard Pasadena,
California 91103
Attention:
  Karyn E. Rodriguez
 
  Vice President and Treasurer
 
  Telephone: 626-304-2210
 
  Facsimile: 626-304-2319
 
    JPMORGAN CHASE BANK, N.A.
 
    JPMORGAN CHASE BANK, N.A. 1111 Fannin, 10th Floor Houston, Texas 77002
Attention:
  Claudia Correa
 
  Telephone: 713-750-2128
 
  Facsimile: 713-750-2782
 
   
with a copy to
   
 
    JPMORGAN CHASE BANK, N.A. 270 Park Avenue, 4th Floor New York, New York
10017
Attention:
  Thomas Hou
 
  Telephone: 212-270-6072
 
  Facsimile: 212-270-6637





--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF BORROWING
TO:    JPMorgan Chase Bank, N.A., as Administrative Agent
     Pursuant to Section 2.03 of that certain Revolving Credit Agreement dated
as of                     , 2007 (as from time to time amended, extended,
restated, modified or supplemented, the “Credit Agreement;” capitalized terms
used herein shall have the meanings assigned to them in the Credit Agreement),
among Avery Dennison Corporation (the “Borrower”), the Banks named therein (the
“Banks”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), this represents Borrower’s request to borrow on
                     from the Banks, according to their respective Pro Rata
Share, $                      as [Base Rate] [Eurodollar Rate] Loans. [The
initial Interest Period for such Eurodollar Rate is requested to be a
                     -month period]. The proceeds of such Loans are to be
deposited in Borrower’s account at the Administrative Agent.
     The undersigned Designated Officer hereby certifies that [, except as
described in a schedule attached hereto (which is subject to the approval of the
Majority Banks),] the representations and warranties contained in Section 5 of
the Credit Agreement (other than in Sections 5.06 and 5.09) are true and correct
in all material respects, and are deemed made, on and as of the date of the Loan
as though made on and as of that date, and no state of facts constituting a
Default or an Event of Default has occurred and is continuing or will result
from the proposed borrowing.

             
DATED:
           
 
                AVERY DENNISON CORPORATION  
 
           
 
  By:                      
 
           
 
  Its:                      

A-l
Notice of Borrowing





--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF CONVERSION/CONTINUATION
JPMorgan Chase Bank, N.A., as Administrative Agent
     1. Conversion Selection. Pursuant to Section 2.04 of that certain Revolving
Credit Agreement dated as of                     , 2007 (as from time to time
amended, extended, restated, modified or supplemented, the “Credit Agreement;”
capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement), among Avery Dennison Corporation (the “Borrower”), the Banks
named therein (the “Banks”), and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”), this represents Borrower’s request to
convert $                     of existing [Base Rate] [Eurodollar Rate] Loans on
                    , 20                     , into [Eurodollar Rate] [Base
Rate] Loans, as follows:

                      Interest Period             (Eurodollar         Amount  
Rate Loans)                       $                                           
months    

     2. Continuation Selection. (Eurodollar Rate Loans). Pursuant to
Section 2.04 of the Agreement, please continue $                     of existing
Eurodollar Rate Loans, the final day of the current Interest Period of which is
                    , 20                     , as follows:

                      Requested Interest             Period            
(Eurodollar         Amount   Rate Loans)                      
$                                            months    

     3. Representations and Warranties; No Default. The undersigned Designated
Officer hereby certifies that no state of facts constituting a Default or an
Event of Default has occurred and is continuing or will result from the proposed
[conversion to Eurodollar Rate Loans] [continuation].

B-1

Notice of Conversion/Continuation



--------------------------------------------------------------------------------



 



                  AVERY DENNISON CORPORATION  
 
           
 
  By:        
 
           
 
  Its:        
 
           

B-2

Notice of Conversion/Continuation



--------------------------------------------------------------------------------



 



EXHIBIT C
COMPLIANCE CERTIFICATE
JPMorgan Chase Bank, N.A., as Administrative Agent
     Reference is made to that certain Revolving Credit Agreement dated as of
                    , 2007 (as from time to time amended, extended, restated,
modified or supplemented, the “Credit Agreement;” capitalized terms used herein
shall have the meanings assigned to them in the Credit Agreement), among Avery
Dennison Corporation (the “Borrower”), the Banks named therein (the “Banks”),
and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”).
     I,                     , hereby certify that I am a Designated Officer of
Borrower holding the office set forth below my signature and that:
     1.       Based on the duly certified financial statements delivered
concurrently with this Certificate, as of the date thereof:
     A.       LEVERAGE RATIO (Section 7.07(a))

         
1. Consolidated Debt:
  $                       
2. Consolidated EBITDA
  $                       
a. Consolidated Net Income:
  $                       
b. Consolidated Interest:
  $                       
c. Provision for income taxes:
  $                       
d. Depreciation and amortization expense:
  $                       
e. Total (Lines A.2.a + b + c + d):
  $                       
4. Leverage Ratio (Line 1 ÷ Line 2.e.):
                      to 1  

     Maximum permitted Leverage Ratio: 3.50 to 1.
     B.      INTEREST COVERAGE RATIO (Section 7.07(b))

         
1. Consolidated Earnings Before Interest and Taxes:
  $
 
2. Consolidated Interest:
  $
 
3. Ratio of Consolidated Earnings Before Interest and
Taxes to Consolidated Interest (Line Bl ÷ Line B2):
                      to 1        

Required minimum: Ratio to be 3.50 to 1 or more.

C-1

Compliance Certificate



--------------------------------------------------------------------------------



 



     2. The following constitutes a further explanation of the manner in which
the foregoing data relate to the attached financial statements to the extent not
readily apparent:

   
 

   
 

   
 

     3. I have reviewed the activities of Borrower and its Subsidiaries during
the fiscal period covered by the attached financial statements to the extent
necessary to permit me to deliver this Certificate.
     4. Except with respect to the Defaults and Events of Default specified and
explained as to their nature and status below, Borrower and its Subsidiaries
have performed and observed each covenant and condition of the Loan Documents
applicable to them during the fiscal period covered by the attached financial
statements, and there exists no Default or Event of Default:

   
 

   
 

   
 

C-2

Compliance Certificate



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have signed this Compliance Certificate on behalf of
Avery Dennison Corporation on this                      day of
                    , 20                     .

             
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:    

C-3

Compliance Certificate



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the facility identified below (including, without
limitation, to the extent permitted to be assigned under applicable law, all
claims (including, without limitation, contract claims, tort claims, malpractice
claims and all other claims at law or in equity, including claims under any law
governing the purchase and sale of securities or governing indentures pursuant
to which securities are issued), suits, causes of action and any other right of
the Assignor against any other Person) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

     
1. Assignor:
                      
 
   
2. Assignee:
                                   [and is an Affiliate/Approved Fund
 
  of [identify Bank]1]
 
   
3. Borrower:
                      
 
   
4. Administrative
                              , as the administrative agent under the
Agent:
  Credit Agreement

 

1   Select as applicable.

D-1

Assignment and Assumption



--------------------------------------------------------------------------------



 



     
5. Credit Agreement:
  Revolving Credit Agreement, dated as of                     , 2007 (as from
time to time amended, extended, restated, modified or supplemented), among
Borrower, the Banks named therein, and JPMorgan Chase Bank, N.A., as
Administrative Agent
 
   
6. Assigned Interest:
   

          Aggregate
Amount of
Commitment/Loans
for all Banks*  
Amount of
Commitment/Loans
Assigned*  
Percentage
Assigned of
Commitment/Loans2           $                        $                       
                     %

      [7.    Trade Date:                      3

Effective Date:                     , 20                      [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF THE RECORDATION OF TRANSFER IN
THE REGISTER THEREFOR.]
 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.   3   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

D-2

Assignment and Assumption



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR         [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
      Title:    
 
                ASSIGNEE         [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
      Title:    

[Consented to:]4
AVERY DENNISON CORPORATION

         
By:
       
 
       
 
  Title:    

 

4   To be added only when the consent of Borrower is required by the terms of
the Credit Agreement.

D-3

Assignment and Assumption



--------------------------------------------------------------------------------



 



ANNEX I TO ASSIGNMENT AND ASSUMPTION
Credit Agreement
Dated as of                     , 2007
among Avery Dennison Corporation,
the Banks named therein, and JPMorgan Chase Bank, N.A.,
as Administrative Agent
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
     1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Foreign Bank,
attached hereto is any

D-4

Assignment and Assumption



--------------------------------------------------------------------------------



 



documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Bank.
     1.3. Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is
all contact information, address, account and other administrative information
relating to the Assignee.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

D-5

Assignment and Assumption



--------------------------------------------------------------------------------



 



SCHEDULE I TO ASSIGNMENT AND ASSUMPTION
ADMINISTRATIVE DETAILS
     (Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)

D-6

Assignment and Assumption